Exhibit 10.1

 

*** CONFIDENTIAL TREATMENT REQUESTED.

Confidential portions of this document have been redacted

and have been separately filed with the Commission.

 

Execution Version

 

AMENDED AND RESTATED U.S. CO-PROMOTION AGREEMENT

 

BETWEEN

 

Genzyme Corporation, with offices located at 500 Kendall Street, Cambridge,
Massachusetts 02142 (hereinafter referred to as “Genzyme”)

 

and

 

Veracyte, Inc., with offices located at 7000 Shoreline Ct., Ste. 250, South San
Francisco, CA 94080 (hereinafter also referred to as “Veracyte”)

 

WHEREAS

 

A.                                      Veracyte has developed the
Afirma® Thyroid FNA Analysis, which includes centralized cytopathology and
molecular testing services for the assessment of thyroid nodules;

 

B.                                      Genzyme is engaged in the business of
and has expertise in, among other things, the sales and marketing of
Thyrogen® (thyrotropin alfa for injection), a product for patients with thyroid
cancer;

 

C.                                      Veracyte and Genzyme entered into that
certain Co-Promotion Agreement dated as of January 18, 2012 and amended as of
April 9, 2013 (the “Prior Agreement”) to co-promote the Afirma Thyroid FNA
Analysis in the United States and its territories and possessions (the “U.S.”)
and in the countries in Territory B (as defined in the Prior Agreement); and

 

D.                                      Veracyte and Genzyme desire to amend and
restate the Prior Agreement as of the Amendment Effective Date to, among other
things, change the terms and conditions of the co-promotion of the Afirma
Thyroid FNA Analysis in the U.S. and eliminate the co-promotion of the Alfirma
Thyroid FNA Analysis outside the U.S. subject to the parties’ obligation to
negotiate in good faith to enter into a separate co-promotion agreement with
respect to certain ex-U.S. countries under a separate agreement entered in by
the parties simultaneously with this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1

--------------------------------------------------------------------------------


 

SECTION 1 - DEFINITIONS

 

1.1                               In the terms defined herein, the singular
shall include the plural and vice versa.

 

“Ad/Prom Materials” shall have the meaning set forth in Section 3.6.1.

 

“Affiliate” shall mean any entity that directly or indirectly controls, is
controlled by or is under common control with another entity.  The term
“control”, including the terms “controlled by” or “under common control with”
means the possession of, directly or indirectly, the capability to control the
direction of the management and policies of any entity, whether through the
ownership of shares, by contract or otherwise.

 

“Afirma” shall mean Afirma Thyroid FNA Analysis.

 

“Agreement” shall mean this Amended and Restated U.S. Co-Promotion Agreement and
its Exhibits.

 

“Amendment Effective Date” shall mean January 1, 2015.

 

“Annual Commercial Plan” shall have the meaning set forth in Section 3.2.

 

“Call” shall mean a face-to-face visit by a direct professional sales
representative of Genzyme or its Affiliates or Veracyte or its Affiliates to a
Healthcare Professional for the purposes of promoting the Test.  For the
avoidance of doubt, visits primarily related to complaints or otherwise
primarily related to customer service shall not be deemed “Calls”.

 

“Call Obligations” shall have the meaning set forth in Section 3.1.2.

 

“CAPAs” shall have the meaning set forth in Section 4.8.2.

 

“Change of Control” shall mean that (i) any person/entity controlling a party
ceases to control that party; (ii) any person/entity not controlling a party
obtains control of that party; (iii) the acquisition, directly or indirectly, by
any Person or group of related Persons (other than any Person that controls, is
controlled by or is under common control with a party) of beneficial ownership
(as such term is defined in Rule 13d-3 promulgated under the Securities Exchange
Act of 1934, as amended) of securities possessing more than fifty percent (50%)
of the total combined voting power of a party’s outstanding securities; (iv) a
merger or consolidation in which securities possessing more than fifty percent
(50%) of the total combined voting power of such party’s outstanding securities
are transferred to a Person or Persons different from the Persons holding those
securities immediately prior to such transaction; or (v) the sale, transfer or
other disposition of all or substantially all of such party’s assets; provided,
however, that in the case of Genzyme, if any of the foregoing occurs in
connection with or as a result of reorganization or a transaction with Sanofi
and/or another Affiliate, then it shall not be deemed a Change of Control for
purposes of this Agreement.  The term “control”, including the term
“controlling” means

 

2

--------------------------------------------------------------------------------


 

the possession of, directly or indirectly, the capability to control the
direction of the management and policies of a party, whether through the
ownership of shares, by contract or otherwise.  The term “Person” shall mean an
individual, corporation, partnership, limited liability company, trust, business
trust, association, joint stock company, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization, governmental authority, or any
other form of entity not specifically listed herein.

 

“CLIA” shall have the meaning set forth in Section 4.1.1(e).

 

“Collection Activities” shall have the meaning set forth in Section 4.11.

 

“Collection Kits” shall mean the sample collection and sample transport supplies
intended for the collection and transport of human thyroid FNA samples for the
Test, which may include, without limitation, collection tubes with preservation
solution, slide holders, and sample shipment materials, as may be determined by
Veracyte from time to time in a manner consistent with applicable laws and
Marketing Authorizations.  For the avoidance of doubt, Collection Kits do not
include syringes, needles or other devices for sample aspiration from patients
or any other materials intended to come in physical contact with patients.

 

“Commercially Reasonable Efforts” shall mean that level of effort which would be
devoted by an independent entity seeking to expeditiously and diligently pursue
its own business efforts in light of relevant circumstances, but in no case less
than that level of efforts and resources, in such a manner, and with such
expedition as a party itself would adopt in launching, promoting and detailing
its own services or products with similar market value or potential as the Test,
taking into consideration all relevant considerations, including without
limitation patent protection or trade secret protection.  For the avoidance of
doubt, the aforementioned examples of relevant considerations are not intended
to be exhaustive and no one such consideration (such as the absence of patents
or trade secret protection in a particular country alone) is intended to be
determinative in and of itself of whether a party exercised the requisite level
of diligence.

 

“Complaint” shall mean a written, electronic or oral communication or expression
of dissatisfaction that alleges deficiencies related to the Test (including
Improvements), including, without limitation, identity, quality, labelling,
safety, accuracy or performance of the Test.

 

“Confidential Information” shall mean all information not known to the general
public or of a confidential nature disclosed (in writing, verbally,
electronically, or by any other means directly or indirectly) by or on behalf of
one party (the “Disclosing Party”) to the other party (the “Receiving Party”)
under this Agreement, including, without limitation, any information relating to
(i) the manufacture, testing, price, Complaints about (except as are required to
be disclosed to Regulatory Authorities), Marketing Authorizations for, customers
of, or defects in, the Test, (ii) a party’s inventions, discoveries,
improvements, methods, products, finances, operations, processes, plans, product
information (including

 

3

--------------------------------------------------------------------------------


 

new or prototype products), know-how, design rights, trade secrets, market
opportunities, regulatory information, customer and supplier information and
business affairs, and (iii) the provision of the Test.

 

“Detail Report” shall have the meaning set forth in Section 3.5.

 

“Dutch Study” shall mean the clinical studies conducted in accordance with the
clinical trial protocols entitled “Clinical Management of Patients with
Cytopathology Indeterminate Thyroid Nodules: A Retrospective Study” and
“Clinical Management of Patients with Afirma Gene Express Classifier for Thyroid
Nodules with Indeterminate FNA Cytopathology.”

 

“Extended Term” shall have the meaning set forth in Section 11.1.

 

“FNA” shall mean fine needle aspiration biopsy(ies).

 

“FTE” shall have the meaning set forth in Section 3.3.

 

“Future Test” shall mean any product or service, other than the Test, and all
improvements to such product or service, that Veracyte owns, controls or has
rights to at any time during the Term, that (i) is/are for additional thyroid
cancer diagnosis or treatment applications including, without limitation, tests
developed on cytopathology diagnoses other than Indeterminate, and
(ii) require(s) one or more additional clinical study(s) in order to obtain
Marketing Authorization or, if Marketing Authorization is not required, to
effectively compete in the market.  For purposes of clarity, Future Test does
not include any product or service used outside of the field of thyroid cancer
diagnosis and treatment, including, without limitation, the diagnosis or
treatment of any other tissues, organs, or systems or any other diseases or
conditions.

 

“GAAP” shall mean then-current U.S. generally accepted accounting principles,
consistently applied.

 

“Genzyme Activities” shall have the meaning set forth in Section 3.1.1.

 

“Genzyme Trademarks” shall mean Trademarks of Genzyme.

 

“Healthcare Professionals” shall mean (i) health care providers qualified to
prescribe, recommend, or perform diagnostic testing for thyroid cancer, in each
case who are authorized by applicable law to authorize, utilize, or prescribe
the Test and (ii) any associated staff who need to be educated about the Test
(including without limitation logistics related to the Test), including but not
limited to nurses, laboratory technicians, physician assistants, and
administrative staff.

 

4

--------------------------------------------------------------------------------


 

“HIPAA” shall have the meaning set forth in Section 4.7.

 

“Improvement(s)” shall mean any and all modifications, variations, revisions or
other improvements to the Test that: (i) are not otherwise described in the
Veracyte Intellectual Property as of the Original Effective Date; (ii) are made
during the Term of this Agreement, by or on behalf of Veracyte, its Affiliates
or any employees, consultants or other persons under Veracyte’s direction or
control; and (iii) are commercialized or offered for sale by Veracyte or its
Affiliates including, without limitation, any product or service sold under the
name “Afirma”, during the Term of this Agreement in the Territory.  For purposes
of clarity, Improvements shall not include Future Tests.

 

“Indeterminate” shall mean, as of the Original Effective Date, the following:
follicular lesion of undetermined significance (FLUS)/atypia, follicular/Hurthle
cell neoplasm or suspicious for follicular/Hurthle cell neoplasm, and suspicious
for malignancy.  The definition of Indeterminate may be updated and amended in
writing as reasonably determined by Veracyte in good faith, including based on
applicable regulatory or clinical practice guidelines or market needs.

 

“Initial Term” shall have the meaning set forth in Section 11.1.

 

“Intellectual Property Rights” shall mean all rights, privileges and priorities
provided under federal, state, foreign and multinational law relating to
intellectual property, including without limitation all (i) (A) U.S. and foreign
patents and patent applications, inventions, discoveries, machines,
manufactures, compositions of matter, processes, formulae, designs, methods,
techniques, procedures, concepts, developments, technology, new and useful
improvements thereof and know-how relating thereto, whether or not patented or
patentable; (B) copyrights and works of authorship, including computer
applications, programs, software, hardware, files, mask works, compilations,
databases, documentation and related items; (C) trademarks, service marks, trade
names, domain names, URLs, email addresses, brand names, corporate names, logos
and trade dress and the goodwill of any business symbolized thereby; (D) trade
secrets, drawings, lists and all other proprietary, nonpublic or confidential
information, documents or materials in any media; and (ii) all registrations,
applications, recordings and other legal protections or rights related to the
foregoing.

 

“Labeled Uses” shall mean the diagnostic indications covered by the Marketing
Authorization for the Test or, in the absence of any such Marketing
Authorization in the Territory, the supporting clinical documentation approved
by Veracyte.

 

“Lead” shall mean a Healthcare Professional account that may be reasonably
appropriate for Calls.

 

“Liabilities” shall have the meaning set forth in Section 10.1.1.

 

5

--------------------------------------------------------------------------------


 

“Marketing Authorization” shall mean the regulatory authorization required to
market and sell the Test in the Territory, if any.

 

“Minimum Call Requirement” shall have the meaning set forth in Section 3.1.1.

 

“Minimum Talks Requirement” shall have the meaning set forth in Section 3.6.3.

 

“Net Revenues” shall mean actual cash received by Veracyte from the sale of
Tests in the Territory, including, but not limited to, cash paid on payor claims
and out-of-pocket payments by patients.  For clarity, (a) Veracyte’s Test
Processing Costs for the Test shall not be deducted in the calculation of Net
Revenues, (b) any royalties, licensing fees, damages, or settlement costs paid
in order to obtain or maintain rights to a third party’s Intellectual Property
Rights, which rights are necessary or useful for using, processing, making or
commercializing the Test, shall not be deducted in the calculation of Net
Revenues, and (c) any costs or royalties (owed to a third party) associated with
a third party’s performance of any part(s) of Veracyte’s responsibilities under
this Agreement shall not be deducted in the calculation of Net Revenues.

 

“New Genzyme Product” shall have the meaning set forth in 3.1.3.

 

“Original Effective Date” shall mean January 18, 2012.

 

“Prior Agreement” shall have the meaning set forth in the recitals.

 

“Promotion Fees” shall have the meaning set forth in Section 6.1.

 

“Qualified Regulatory Event” shall have the meaning set forth in Section 11.6.4.

 

“Quarterly Net Revenue Report” shall have the meaning set forth in Section 6.2.

 

“RE Notice” shall have the meaning set forth in Section 11.6.1.

 

“Regulatory Authority” shall mean the authority or agency responsible for
granting a Marketing Authorization or approving the provision and provider of
the Test.

 

“Regulatory Event” shall have the meaning set forth in Section 11.6.4.

 

“Regulatory Termination” shall have the meaning set forth in Section 11.6.1.

 

“Sales Force Maintenance Default” shall have the meaning set forth in
Section 3.3.

 

“Steering Committee” shall have the meaning set forth in Section 5.1.

 

“Subject Products” shall mean Thyrogen and any New Genzyme Product, but excludes
any Third Genzyme Product.

 

6

--------------------------------------------------------------------------------


 

“Term” shall mean the Initial Term and the Extended Term, if any.

 

“Territory” shall mean the United States and its territories and possessions.

 

“Territory Sales Force FTEs” shall have the meaning set forth in Section 3.3.

 

“Test” shall mean the Afirma service that includes the assessment of thyroid
nodule FNAs by cytopathology and/or the assessment of cytopathology
Indeterminate FNAs by the Afirma Gene Expression Classifier to reclassify the
nodule as benign or suspicious for malignancy, including any Improvements
thereto.  The term “Test” includes the utilization of the Collection Kits,
preparation, analysis and reporting of patient results and for the avoidance of
doubt does not include any devices used for sample aspiration from the patient. 
Any second or subsequent generation of the Afirma service will be included in
the definition of “Test”.

 

“Test Processing Costs” shall mean all direct and indirect costs incurred  by
Veracyte for activities associated with the collection of FNAs and processing
(including, without limitation, direct costs associated with finishing processes
such as packaging, labelling and other preparation, quality assurance, quality
control, testing, storage and shipping) of the Test including, without
limitation, costs of labor (including, but not limited to, salaries, bonuses,
benefits and stock-based compensation), raw materials, supplies, services,
license and royalty fees, costs associated with third party cytopathology
laboratory services, and other resources directly consumed or used in the
conduct of the applicable activity and any fees payable to any third party to
the extent attributable to the collection of FNAs and processing of the Test, 
and all indirect costs including without limitation costs of indirect labor
(including but not limited to salaries, bonuses, benefits and stock-based
compensation), facilities, utilities, insurance, administrative costs, and
facility and equipment depreciation and amortization, where applicable to the
extent directly related to the applicable activity, allocated consistent with
GAAP and as historically applied by Veracyte prior to the Original Effective
Date of this Agreement.  All such cost determinations shall be made in
accordance with GAAP and shall be supported by appropriate documentation.

 

“Third Genzyme Product” shall have the meaning set forth in Section 3.1.3.

 

“Thyrogen” shall mean Thyrogen® (thyrotropin alfa for injection) and any and all
modifications, variations, revisions, uses or other improvements thereto.

 

“Trademarks” shall mean all registered trademarks, trademarks or trade names
(whether or not appearing in large print or with the trademark symbol) of
Genzyme and Veracyte and their respective Affiliates, licensors or joint venture
partners, as applicable, listed on Exhibit B.  The use of these Trademarks or
any other materials, except as permitted by this Agreement, is expressly
prohibited and may be in violation of copyright law, trademark law or other
proprietary rights of Genzyme or Veracyte.  Exhibit B shall be

 

7

--------------------------------------------------------------------------------


 

updated and amended by the parties in writing in the event that (a) Veracyte
adopts a new Trademark for use in connection with Improvements or any Future
Tests that is added to this Agreement pursuant to Section 2.5, (b) Genzyme adds
an additional product to the portfolio pursuant to Section 3.1.3 and (c) either
party uses a new Trademark for the portion of its business operations related to
the co-promotion of the Test.

 

“U.S.” shall have the meaning set forth in the recitals.

 

“Veracyte Intellectual Property” shall mean any and all Intellectual Property
Rights exclusively or non-exclusively (with the right to grant sublicenses)
owned or controlled by Veracyte or its Affiliates during the Term that are
required for Genzyme to carry out its obligations to promote, market and detail
the Test under this Agreement.  For the avoidance of doubt, Veracyte
Intellectual Property includes any Intellectual Property Rights related to
Improvements required to promote, market and detail any such Improvements to the
Test.  The Veracyte Intellectual Property includes the patents and patent
applications identified in Exhibit A, as well as any patent or patent
application that claims priority to any such patent or patent application. 
Veracyte shall promptly update Exhibit A from time to time as appropriate to
list any additional patents and patent applications that existed as of the
Amendment Effective Date but were not included in Exhibit A (if any) or are
conceived, developed or acquired by or on behalf of Veracyte or its Affiliates
after the Amendment Effective Date that constitute Veracyte Intellectual
Property.

 

“Veracyte Owned Intellectual Property” shall mean any and all Veracyte
Intellectual Property exclusively owned or controlled by Veracyte including the
patents and patent applications indicated on Exhibit A, including without
limitation their foreign counterparts.

 

SECTION 2 - GENERAL ARRANGEMENTS

 

2.1                               Grant of Rights.

 

2.1.1                     Subject to the terms of this Agreement and subject to
Veracyte’s retained rights under Section 2.1.2, Veracyte hereby grants to
Genzyme and its Affiliates (to the extent such Affiliates are promoting,
marketing, and detailing the Test hereunder), on a co-exclusive basis in the
Territory, the right and license under the Veracyte Intellectual Property to
promote, market and detail the Test in the Territory during the Term and to
conduct its obligations under this Agreement as permitted under and subject to
the terms and conditions set forth in this Agreement.

 

2.1.2                     Notwithstanding anything contained herein, or
elsewhere, to the contrary, the license grant to Genzyme and its Affiliates (to
the extent such Affiliates are granted a license grant pursuant to
Section 2.1.1) is expressly made subject to Veracyte’s reservation of the right
to promote, market, detail, make, have made, use, sell, offer for sale, import
and export the Test in the Territory.  Except as expressly set forth hereunder,
nothing in this Agreement shall be construed to

 

8

--------------------------------------------------------------------------------


 

grant to Genzyme or its Affiliates by implication, estoppel or otherwise any
licenses under Intellectual Property Rights owned or controlled by Veracyte
other than the Veracyte Intellectual Property.

 

2.2                               Use of Trademarks.

 

2.2.1                     Veracyte hereby grants to Genzyme and its Affiliates a
non-exclusive, royalty-free right and license to use the Trademarks of Veracyte
solely in connection with performing its obligations hereunder.  Genzyme hereby
grants to Veracyte and its Affiliates a non-exclusive, royalty-free right and
license to use the Trademarks of Genzyme solely in connection with performing
its obligations hereunder.  Genzyme and its Affiliates may use the Veracyte
Trademarks on leaflets, brochures, advertising and other promotional material
that describe the Test and products promoted, marketed and detailed by the
Genzyme sales force promoting the Test.  Veracyte and its Affiliates may use the
Genzyme Trademarks on leaflets, brochures, advertising and other promotional and
sales materials that describe the Test and products promoted by the Genzyme
sales force promoting the Test.  Notwithstanding the foregoing, any usage of a
party’s Trademarks by the other party must be approved in advance by the party
who owns the Trademarks, such approval not to be unreasonably withheld, delayed,
or conditioned.  It is understood and agreed that neither party shall use the
other party’s Trademarks in Test labeling (which includes without limitation
Collection Kit packaging, labels and package inserts, laboratory requisitions,
and patient report forms) unless otherwise required by applicable laws and
regulations (in which case the prior approval must still be obtained for such
usage pursuant to the immediately preceding sentence).

 

2.2.2                     Each party shall use the Trademarks only for the
purposes authorized hereunder and, in particular, shall not use the Trademarks
in a manner that would reduce or diminish the reputation, image and
distinctiveness of the Trademarks.

 

2.2.3                     Neither party shall, by virtue of this Agreement,
obtain or claim any right, title or interest in or to the Trademarks of the
other party, except the rights of use as are specifically set out herein, and
each party hereby acknowledges and agrees that the goodwill arising from such
use shall at all times inure for the benefit of the existing owner of the
Trademark.

 

2.2.4                     Neither party shall adopt or use any trademark, symbol
or device which includes or which is confusingly similar to, or is a simulation
or colorable imitation of, any of the Trademarks.  Neither party shall apply to
register the Trademarks or any trademark so nearly resembling them or any of
them as may be likely to cause confusion and nothing in this Agreement shall be
deemed to give either party any such right.

 

2.2.5                     Each party shall, promptly upon written request by the
other party, submit to the requesting party samples of any packaging, leaflets,
brochures, advertising,

 

9

--------------------------------------------------------------------------------


 

promotional material and any other material relating to the Test necessary in
order to monitor such party’s compliance with its obligations hereunder.  Each
party shall use the other party’s Trademarks in such font, form, color, size or
other representation as are promptly approved in writing by such other party
(such approval not to be unreasonably withheld, conditioned or delayed).

 

2.2.6                     Nothing in this Agreement shall entitle Genzyme or
Veracyte to use the other party’s Trademarks as part of any corporate business
or trading name or logo or to use the Trademarks or any marks which are similar
to the Trademarks in respect of any goods which are similar to the Test without
the express written consent of the other party.

 

2.2.7                     Each party shall ensure that whenever it uses the
Trademarks of the other party, the party shall use Commercially Reasonable
Efforts to ensure that such Trademarks accompanied by the appropriate wording
and symbols (® or TM) necessary to either show that the Trademarks are
registered trademarks or trademarks, as the case may be, of the other party or
to otherwise protect such Trademarks.

 

2.2.8                     Genzyme shall give Veracyte prompt written notice of
any infringement or threatened infringement of any Trademarks of Veracyte used
in connection with this Agreement that it becomes aware of, and Veracyte shall
give Genzyme prompt written notice of any infringement or threatened
infringement of any of the Trademarks of Genzyme used in connection with this
Agreement that it becomes aware of.  Veracyte shall determine in its sole
discretion what action, if any, to take in response to the infringement or
threatened infringement of any Veracyte Trademark.  Genzyme shall determine in
its sole discretion what action, if any, to take in response to the infringement
or threatened infringement of any Genzyme Trademark.

 

2.3                               [Reserved.]

 

2.4                               Covenants Not to Compete.

 

2.4.1                     During the Term of this Agreement, Genzyme and its
Affiliates (including, without limitation, Sanofi) shall not, directly or
indirectly, market, promote, detail, perform or process for commercial use, sell
or offer for sale, import or commercialize any diagnostic test, diagnostic
service, or diagnostic product in any country in the world that is either for
the assessment of thyroid nodules, or that otherwise competes with the Test (or
any Improvements thereto) in any way.  For the avoidance of doubt, this
Section 2.4.1 shall not prohibit Genzyme or its Affiliates (including, without
limitation, Sanofi), from marketing, promoting, selling, offering to sell,
importing or commercializing Thyrogen.

 

2.4.2                     During the Term of this Agreement, Veracyte and its
Affiliates shall not, directly or indirectly, market, promote, detail, perform
or process for commercial use, sell

 

10

--------------------------------------------------------------------------------


 

or offer for sale, import or commercialize any test, service, or product in any
country in the world that competes with Thyrogen:

 

(a)                                 in Thyrogen’s labelled indications described
below,

 

(b)                                 as a therapy for treating multinodular
goiter or

 

(c)                                  in any future labeled indications for
Thyrogen approved by the regulatory authorities for such country (with it being
understood that if Veracyte or any of its Affiliates directly or indirectly
conducts research, product development, or clinical studies, or otherwise 
markets, promotes, details, performs or processes for commercial use, sells or
offers for sale, imports or commercializes any test, product or service for an
indication (other than solely for multinodular goiter) that is not an approved
labelled indication for Thyrogen at the time Veracyte or its Affiliate, as the
case may be, has commenced such activities and such indication is subsequently
included in the approved labelled uses for Thyrogen, then Veracyte or its
Affiliates, as the case may be, may continue such activities without being
deemed to be in violation of this Section 2.4.2).

 

Thyrogen is indicated for use as (i) an adjunctive diagnostic tool for serum
thyroglobulin (Tg) testing with or without radioiodine imaging in the follow-up
of patients with well-differentiated thyroid cancer and (ii) an adjunctive
treatment for radioiodine ablation of thyroid tissue remnants in patients who
have undergone a near-total or total thyroidectomy for well-differentiated
thyroid cancer and who do not have evidence of metastatic thyroid cancer.  For
the avoidance of doubt, Veracyte’s obligations under this Section 2.4.2 shall
include commercial substitutes for Thyrogen (including without limitation low
functional sensitivity assays, any form of recombinant thyroid stimulating
hormones or modified formulations thereof) whether or not the labeled use for
such substitute overlaps with the then-current Thyrogen label.  It is understood
and agreed that this Section 2.4.2 shall not prohibit Veracyte or its Affiliates
from marketing, promoting, selling, offering to sell, importing or
commercializing (A) the Test or (B) any Future Test that does not directly
compete with Thyrogen as described above.

 

2.5                               Right of First Offer.  If during the Term of
the Agreement (i) Veracyte owns or controls a Future Test and (ii) Veracyte
decides to commercialize such Future Test in the Territory, Veracyte will offer
Genzyme the first opportunity to obtain the right to co-promote such Future Test
in the Territory.  In such case, the following procedure shall apply:

 

2.5.1                     Within ten (10) business days after its decision under
Section 2.5(ii) above, Veracyte shall invite Genzyme in writing to enter into
negotiations, setting forth, in such invitation, Veracyte’s proposed terms for
co-promotion of the Future Test and any and all information about such Future
Test as is reasonably requested by Genzyme;

 

11

--------------------------------------------------------------------------------


 

2.5.2                     If Genzyme wishes to enter into such negotiations,
Genzyme shall, within thirty (30) calendar days following receipt of Veracyte’s
invitation, deliver to Veracyte written notice of Genzyme’s intent to negotiate
for rights to said Future Test.  Promptly after receipt of such notice, the
parties shall commence good faith negotiations exclusively with each other for a
period not to exceed one hundred twenty (120) calendar days after the date
Genzyme gives the requisite notice to Veracyte (unless extended by mutual
written agreement of the parties); and

 

2.5.3                     If Genzyme does not deliver to Veracyte written notice
of its intent to negotiate for such rights within such thirty (30) calendar day
period, then Veracyte shall be free to negotiate and enter into a co-promotion
agreement or similar agreement for the relevant Future Test and the Territory
with any third party unless such Future Test directly competes with Thyrogen as
described in Section 2.4.2 above.

 

2.5.4                     If Veracyte and Genzyme do not enter into a legally
binding, written agreement within the said one hundred twenty (120) calendar day
period (and such period has not been extended by mutual written agreement of the
parties), Veracyte shall be free to negotiate and enter into a co-promotion
agreement or similar agreement for the relevant Future Test and the Territory
with any third party on terms (considered as a whole) not materially more
favorable than the one last offered to Genzyme unless such Future Test directly
competes with Thyrogen as described in Section 2.4.2 above.

 

2.5.5                     It is the understanding of the parties that the
following transactions shall not be subject to the Right of First Offer
described in this Section 2.5:  (i) any Change of Control transaction involving
Veracyte, including any proposed merger, acquisition, or sale of all or
substantially all the assets of Veracyte; or (ii) any bona fide financing
transaction for Veracyte.

 

SECTION 3 — GENZYME’S UNDERTAKINGS

 

3.1                               Genzyme’s Roles and Responsibilities.

 

3.1.1                     Genzyme Sales Efforts and Activities.  Subject to the
provisions of and during the Term of this Agreement, Genzyme and, to the extent
any of its Affiliates employ sales and marketing personnel used to promote,
market, sell, or detail Thyrogen, or otherwise promotes, markets, sells, or
details Thyrogen, such Affiliates shall use Commercially Reasonable Efforts to
market, promote and detail the Test to Healthcare Professionals for the Labeled
Uses (if and as applicable) in the Territory.  Genzyme’s activities to market,
promote and detail the Test to Healthcare Professionals in the Territory shall
solely be limited to (i) Lead generation and identification, (ii) Lead
qualification, (iii) Calls intended to convince the applicable Healthcare
Professional of the benefits of the Test, and (iv) Healthcare Professional
account support and maintenance, including maintaining conversion ((i) through
(iv) collectively “Genzyme Activities”).  Genzyme shall reasonably consider any
input provided by Veracyte regarding

 

12

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

such activities.  Genzyme shall make an average of *** (***) or more Calls per
Territory Sales Force FTE during each calendar quarter (“Minimum Call
Requirement”).  If Genzyme fails to satisfy the Minimum Call Requirement for a
calendar quarter to a substantial degree, defined as a 20% or greater shortfall
from the Minimum Call Requirement for that calendar quarter, and fails to cure
such failure (cure meaning to conduct the number of calls by which Genzyme fell
more than 20% short of the Minimum Call Requirement in the such calendar
quarter) in the next complete calendar quarter that commences not less than one
(1) month following Genzyme’s receipt of written notice from Veracyte of such
shortfall, then Veracyte may terminate this Agreement in accordance with
Section 11.2.2.  Notwithstanding anything to the contrary, however, Genzyme will
be deemed to have fulfilled its obligation to use Commercially Reasonable
Efforts to market, promote and detail the Test so long as it is in compliance
with the Minimum Call Requirement and Minimum Talks Requirement.

 

3.1.2                     Call Position.  During Calls, in addition to the Test,
Subject Products may be presented, but the promotional message involving the
Test must be presented in a substantive manner in the first, second or third
position (the “Call Obligations”).  Genzyme and its Affiliates shall observe the
Call Obligations on Calls conducted by their respective sales forces used to
promote Thyrogen in the Territory unless otherwise agreed by Veracyte in writing
in its sole discretion.

 

3.1.3                     New Genzyme Products.  It is acknowledged by the
parties that Genzyme has stated that it intends to use its and its Affiliates’
sales and marketing personnel that promote, market and detail Thyrogen to
promote, market and detail another Genzyme product, in accordance with and
subject to the terms and conditions of this Agreement after it receives
marketing approvals from the Regulatory Authorities (any such product so
promoted by such sales force, a “New Genzyme Product”).  If, at any time during
the Term, Genzyme desires to add a product other than the New Genzyme Product (a
“Third Genzyme Product”) to the portfolio of products promoted by the sales
force that is promoting, marketing and detailing the Test and Thyrogen (other
than pursuant to Section 2.5), Genzyme will obtain Veracyte’s written consent to
add such Third Genzyme Product to the portfolio as soon as practicable prior to
doing so, provided, however, that if (a) such product is in the field of thyroid
cancer, (b) the addition of such product would not affect Genzyme or its
Affiliates’ ability to comply with its obligations under this Agreement, and
(c) the addition of such product would not otherwise violate the terms and
conditions of this Agreement, then Veracyte shall not unreasonably withhold,
delay or condition its consent.  The exact number, targeting and frequency of
Calls to be provided by Genzyme and Veracyte (if applicable) will be determined
by the Steering Committee and stated in the Annual Commercial Plan.  Genzyme
shall reasonably consider any input provided by Veracyte regarding Calls.

 

3.1.4                     Compliance.  In performing their duties hereunder,
Genzyme and its Affiliates shall, and shall cause their respective employees and
agents who perform

 

13

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

activities related to the Test to, comply with all reasonable policies and
directives issued by Veracyte from time to time with respect to the Test
(provided that such polices and directives are compliant with applicable local
laws and regulations, the Labeled Uses and the Marketing Authorizations) and
with all applicable regulatory, professional and legal requirements which may be
applicable to the services to be provided by Genzyme hereunder.  Neither Genzyme
nor its Affiliates, nor any of their respective employees and agents, shall make
any claim, representation, statement, warranty or guaranty with respect to the
Test that is not consistent with the then current Labeled Uses, this Agreement
or the advertising and promotional materials approved by the Steering Committee,
that is deceptive or misleading or that disparages the Test or the good name,
goodwill and reputation of Veracyte.  Genzyme and its Affiliates shall use
Commercially Reasonable Efforts to ensure that any services provided hereunder
will be provided in a professional, ethical and competent manner.

 

3.1.5                     Costs.  Genzyme shall be solely responsible for the
costs and expenses of establishing and maintaining Genzyme’s and its Affiliates’
sales force (including travel related costs), and conducting its other
activities under this Agreement; provided, however, that such training shall be
conducted in accordance with Section 4.3.

 

3.1.6                     Review of Promotional and Training Materials.  To the
extent practicable, all promotional and training materials provided to any of
Genzyme’s or its Affiliates’ sales representatives regarding strategy,
positioning or selling messages for the Test will be subject to review and
approval by the Steering Committee.  At any time during the Term, the Steering
Committee may delegate a representative from each party to assume the
responsibilities set forth in this Section 3.1.6.

 

3.2                               Annual Commercial Plan.  The Steering
Committee has approved the Annual Commercial Plan for the calendar year
commencing on January 1, 2015.  Before April 1st of each calendar year
commencing in the year 2015, Genzyme and Veracyte shall jointly submit an
initial draft of a commercial plan for the subsequent calendar year (each, an
“Annual Commercial Plan”) to the Steering Committee for review and comment. 
Before October 1st of each calendar year commencing in the year 2015, Genzyme
and Veracyte shall jointly submit a final draft of the Annual Commercial Plan
for the subsequent calendar year to the Steering Committee for approval.  Before
November 15th of each calendar year commencing in the year 2015, the Steering
Committee shall approve the final Annual Commercial Plan for the subsequent
calendar year.  The Annual Commercial Plan will specify in reasonable detail all
marketing and promotional activities that Genzyme (and, where applicable,
Veracyte) will undertake in the Territory during the relevant calendar year. 
Each Annual Commercial Plan must include, without limitation, the following:
(a) the minimum number of quarterly and annual Calls to be provided by Genzyme
and Veracyte, which in the case of Genzyme shall not be less than or exceed an
average of *** Calls per Territory Sales Force FTE per calendar quarter and ***
Calls per Territory Sales Force FTE per calendar year; (b) Test positioning,
strategy and tactics with supporting

 

14

--------------------------------------------------------------------------------


 

advertising and promotional activity to be undertaken; (c) a determination of
the Healthcare Professional accounts that are appropriate and are not
appropriate for Calls; (d) any training programs to be conducted; (e) medical
and education programs to be conducted; (f) professional and trade relations
activities; (g) any information to be specifically included in any Detail Report
(as defined in Section 3.5 hereof); (h) specifications for the development of
promotional and training materials (including the specific types of such
materials to be developed); (i) projections for rebates and discounts for the
Test; (j) such other information relating to the marketing and sales of the Test
as deemed advisable by the Steering Committee; (k) the projected budget for all
of the activities and materials anticipated under such plan, including without
limitation projected gross billings and Net Revenues (in each case for both
cytopathology and the molecular testing), projected billing rates by payor, and
a breakdown of the projected costs for the activities and materials anticipated
under the Annual Commercial Plan; and (l) a three (3) year rolling sales
forecast.  Neither party shall make any material change in any previously
approved Annual Commercial Plan without the prior written approval of the
Steering Committee.

 

3.3                               Sales Force.  Genzyme and its Affiliates shall
directly employ a sufficient number of suitably qualified and trained personnel
to ensure the fulfilment of Genzyme’s obligations under this Agreement,
provided, however, that in the Territory, the full time equivalent (“FTE”)
number of such personnel (the “Territory Sales Force FTEs”) shall be
substantially similar to the number of sales personnel that exists as of the
Amendment Effective Date in the Territory as described on Exhibit D.  If, at any
time and without the prior written consent of Veracyte (which consent shall not
be unreasonably withheld, delayed or conditioned), the number of Territory Sales
Force FTEs is materially reduced from the number of FTEs set forth on Exhibit D
(a “Sales Force Maintenance Default”), Veracyte may deliver a written notice to
Genzyme notifying it of such Sales Force Maintenance Default, requiring it to
cure such default and stating its intention to terminate this Agreement if such
default is not cured.  If the Sales Force Maintenance Default is not cured
within three (3) months after receipt of such notice, Veracyte may terminate
this Agreement in accordance with Section 11.2.2.

 

3.4                               Funding Commitments.  Genzyme shall fund the
Dutch Study in accordance with the protocol and budget of the Dutch Study
existing as of the Amendment Effective Date; provided, however, Genzyme shall
not be required to fund any costs incurred in the performance of the Dutch Study
following December 31, 2015; and provided further Genzyme shall not be required
to fund any costs incurred in the performance of the Dutch Study in excess of
$170,000.  For the avoidance of doubt, (i) funding of the Dutch Study after
December 31, 2015 or in excess of $170,000 shall be Veracyte’s sole
responsibility and at Veracyte’s sole option, and (ii) the funding provided by
Genzyme under this Section 3.4 shall satisfy in full Genzyme’s obligations under
Section 3.4 of the Prior Agreement.

 

3.5                               Access to Reporting Data.  Veracyte shall give
Genzyme access to its CRM system and permit Genzyme to read, review and extract
data that Genzyme deems necessary to

 

15

--------------------------------------------------------------------------------


 

conduct its obligations under this Agreement. Genzyme shall provide Veracyte
with data files on a monthly basis that include information necessary for
Veracyte to track sales metrics of FTEs, including without limitation quarterly
FTE call requirements, and other relevant data in a format that may be
integrated into Veracyte’s CRM system. Such information available to each party
shall include the following information regarding the efforts of Genzyme and its
Affiliates’ or Veracyte and its Affiliates sales forces, as applicable, in
promoting, marketing and detailing the Test during the preceding quarter (or
part thereof) for the Territory:

 

(a)                                 physician-level Call activity, including the
number and frequency of Calls; and

 

(b)                                 such further information as agreed upon by
the parties.

 

All such data obtained shall be treated as Confidential Information of the party
from whom such data is obtained and shall be maintained by the other party in
accordance with Section 7 hereof.  In addition, the parties may periodically
discuss current Leads and marketing intelligence.

 

3.6                               Advertising and Promotional Materials; Medical
Affairs.

 

3.6.1                     Ad/Prom Materials.  All advertising and promotional
materials for the Test (“Ad/Prom Materials”) authorized by the Steering
Committee pursuant to Section 5.2.2 shall be created and developed by Veracyte,
and Veracyte shall reasonably consider any input provided by the Steering
Committee or Genzyme.  Except as provided below, neither party may use any
Ad/Prom Materials that have not been previously approved by the Steering
Committee.  The Steering Committee may delegate such authorization and approval
of Ad/Prom Materials to the marketing review committees of each of Genzyme and
Veracyte, and if the marketing review committees of both parties separately
approve the Ad/Prom Materials, the Steering Committee shall be deemed to have
approved such Ad/Prom Materials. At its sole cost and expense during the Term,
Genzyme shall produce, print and distribute all Ad/Prom Materials intended for
use by the Genzyme sales force and the Veracyte sales force in the Territory,
based on English language content developed by Veracyte, and in accordance with
Genzyme’s reasonable policies and procedures; provided, however, in the event of
a material increase (defined as a 20% or greater increase) in the size of the
Veracyte sales force, the cost and expense of production, printing and
distribution of Ad/Prom Materials to accommodate such material increase in the
size of the Veracyte sales force shall be solely borne by Veracyte.  Veracyte
shall be solely responsible, at its sole cost and expense, for the production,
printing and distribution of all other Ad/Prom Materials and for any other costs
associated with the advertising, promoting and marketing of the Test, including
advertisements, mailings and medical education activities.  Genzyme shall
reasonably consider any input provided by the Steering Committee or Veracyte
regarding such materials for future productions and printings of such
materials.  In the event that the Steering Committee does not

 

16

--------------------------------------------------------------------------------


 

approve a particular type or form of Ad/Prom Material under Section 5.2.2 but
one party still desires to create such type or form of material, such party may
do so at it sole expense; provided, however, that such party must obtain
Steering Committee review and approval of such Ad/Prom Material prior to any use
thereof.  Notwithstanding the foregoing, Veracyte may create and use Ad/Prom
Materials at its sole expense that do not reference Genzyme, any Genzyme
Trademark, Thyrogen or any Genzyme product, without the approval of the Steering
Committee; provided, however, Veracyte must provide a copy of such Ad/Prom
Materials to Genzyme’s Business Head of Endocrinology or her designee reasonably
in advance of the first use of such Ad/Prom Materials and reasonably consider
any input provided by Genzyme regarding such Ad/Prom Materials; and provided
further that Veracyte’s creation and use of such Ad/Prom Materials will not be
deemed approval by the Steering Committee of such Ad/Prom Materials for use by
Genzyme.  All Ad/Prom Materials produced by Genzyme under this Agreement are and
shall remain the property of Genzyme; provided, however, that as between the
parties hereto and except as expressly provided otherwise elsewhere in this
Agreement, Veracyte shall exclusively own all right, title and interest in all
Intellectual Property Rights in all Ad/Prom Materials, except for any content
specifically related to Thyrogen or other Genzyme products and any Genzyme
Trademarks (which shall be exclusively owned by Genzyme), and Genzyme shall have
a royalty-free right and license under such Intellectual Property Rights during
the Term.

 

3.6.2                     Observers.  Each party shall have the right to have an
employee participate as an observer in the other party’s promotional review
committee or board meetings related to the Ad/Prom Materials for the Test;
provided, however, that each party shall retain sole discretion regarding the
management and scheduling of its promotional review committees or boards and the
availability of the observer shall not influence the scheduling and timing of
such meetings.

 

3.6.3                     Talks and Grants.  In its sole discretion, Genzyme
will (i) participate in speaker training events (at its sole cost and expense),
(ii) participate in, and promote the Test at, key symposia and industry events
as described in the Annual Commercial Plan (at its sole cost and expense) and
(iii) provide grants to patient organizations, continuing medical education
providers, and other appropriate recipients (at its sole cost and expense).  In
addition, Genzyme will participate in at least a total of two (2) medical
content education talks (which participation will focus solely on the Test) for
each Territory Sales Force FTE per year (the “Minimum Talks Requirement”), which
as of the Amendment Effective Date will total approximately fifty (50) per year.
If Genzyme fails to satisfy the Minimum Talks Requirement for a calendar quarter
to a substantial degree, defined as a 20% or greater shortfall from the Minimum
Talks Requirement for that calendar quarter, and fails to cure such failure
(cure meaning to conduct the number of talks by which Genzyme fell more than 20%
short of the Minimum Talks Requirement in such calendar quarter) in the next
complete calendar quarter that commences not less than one (1) month following
Genzyme’s receipt of written notice from

 

17

--------------------------------------------------------------------------------


 

Veracyte of such shortfall, then Veracyte may terminate this Agreement in
accordance with Section 11.2.2.  As between the parties hereto and except as
expressly provided otherwise elsewhere in this Agreement, Veracyte shall develop
all slide decks and promotional materials (including booth design for symposia
and industry events) in the English language to be used by Genzyme for the above
activities and shall exclusively own all right, title and interest in any such
slide presentations except for any content specifically related to Thyrogen or
other Genzyme products and any Genzyme Trademarks (which shall be exclusively
owned by Genzyme).  Genzyme may modify such materials with prior written
approval of the Steering Committee.

 

3.6.4                     Joint Brand Presence.  The parties shall, each at its
own expense, jointly maintain a brand presence of Afirma and Thyrogen at up to
four (4) key symposia and industry events per year in accordance with the Annual
Commercial Plan.  For the avoidance of doubt, Veracyte will be responsible for
all costs associated with the Afirma brand presence at such key symposia and
industry events and Genzyme will be responsible for all costs associated with
the Thyrogen brand at such key symposia and industry events.  Each party shall
be free to choose which events it supports under this paragraph and extent to
its presence at such events.

 

3.7                               Customer Support, Complaints and Inquiries.

 

3.7.1                     Customer Support.  In the Territory, Veracyte shall
have sole responsibility for direct, front-line customer support including,
without limitation, medical information support.  Veracyte shall perform these
activities in a manner consistent with the responsibilities outlined in
Exhibit C hereto.  Such activities shall be at Veracyte’s cost and expense. 
Veracyte shall reasonably consider any input provided by Genzyme regarding such
customer support.  Genzyme shall provide reasonable support and assistance to
Veracyte as reasonably requested at Veracyte’s cost and expense, subject to the
availability of such resources.  In the Territory, Genzyme shall refer any
requests or inquiries directly to Veracyte.

 

3.7.2                     Complaints.

 

(a)                                 If Genzyme or any of its Affiliates becomes
aware of any Complaint or concern regarding the Test (including, without
limitation, accuracy, quality or performance of the Test or any complaints or
concerns regarding the sales, promotion, or marketing of the Test), Genzyme
shall submit a written report of such Complaint or concern, along with any
documentation involved with the Complaint, if available, to Veracyte within two
(2) business days after receipt of such notice by Genzyme.  As between the
parties, Veracyte shall have the sole authority and responsibility to respond to
any governmental agency or Regulatory Authority including, without limitation,
the FDA, to respond to Complaints, and to handle all returns field alerts,
recalls or market withdrawals of the Test in accordance with applicable law;
provided,

 

18

--------------------------------------------------------------------------------


 

however, that the foregoing shall not be construed to prevent Genzyme or its
Affiliates in any way from complying with any governmental agency or Regulatory
Authority or applicable laws, rules or regulations or from responding to
governmental agencies or Regulatory Authorities, including without limitation
the FDA, with respect to Complaints regarding the conduct of Genzyme’s or its
Affiliates’ sales force or the portion of any content of Ad/Prom Materials
related to Genzyme’s or its Affiliates’ products.

 

(b)                                 Genzyme or its Affiliates shall forward all
Complaints and inquiries to Veracyte in a timely manner as set forth in
Section 3.7.2(a) hereof and shall follow any reasonable and timely directions
Veracyte may provide in that respect including, without limitation, to allow
Veracyte to comply with applicable local laws and regulations in the Territory. 
If an investigation by Veracyte is needed in response to a Complaint or inquiry,
Genzyme and its Affiliates shall assist Veracyte as reasonably requested by
Veracyte and Veracyte shall forward the results of the investigation to Genzyme
within a reasonable timeframe to allow Genzyme to comply with applicable local
laws and regulations in the Territory.  Genzyme and its Affiliates shall retain
records of all Complaints and inquiries for a period of not less than three
(3) years beyond the expiration or termination date of this Agreement or for
such longer period as may be required by applicable law.

 

3.8                               Audit.  Upon reasonable prior written
notification, either party shall, during regular business hours, provide
authorized representatives of the other party with access to its facilities
(including those owned or operated by a third party), systems, personnel, books
and records (including books and records regarding Net Revenues) as reasonably
necessary to enable the representatives to audit such party’s compliance with
its duties and responsibilities under this Agreement.  Each party shall be
limited to one (1) audit per calendar year during the Term and once during the
three (3) year period following the expiration or termination of this
Agreement.  The records and Net Revenue reports for any particular calendar
quarter may not be examined under this Section 3.8 more than once.

 

3.9                               Non-solicitation.  Neither party shall,
directly or indirectly, take any action to cause the other party to lose any of
its employees, agents, customer contacts or other elements of its goodwill,
provided, however, that the foregoing shall not apply with respect to (i) any
person as to whom conversations were initiated by such party after such person
terminated his or her employment with the other party, (ii) any public
advertisement in any general or industry publication, or (iii) any solicitation
made through a recruiting or search firm retained by such party using a database
of candidates without targeting the other party or specific individuals.

 

3.10                        Performance by Genzyme Affiliates.  Notwithstanding
anything to the contrary contained in this Agreement, any Genzyme obligation
hereunder may be assumed and

 

19

--------------------------------------------------------------------------------


 

performed by one or more of its Affiliates, and Genzyme may, at its election,
delegate to any one or more of its Affiliates any duty or responsibility set
forth in this Agreement; provided that Genzyme shall remain responsible for any
and all acts and omissions by such Affiliate(s) to the same extent as if such
were performed, taken or made by Genzyme.

 

SECTION 4 — VERACYTE’S UNDERTAKINGS

 

4.1                               Veracyte’s Roles and Responsibilities.

 

4.1.1                     Veracyte Sales Efforts.  Subject to the provisions of,
and during the Term of, this Agreement, Veracyte and its Affiliates shall use
Commercially Reasonable Efforts to offer and provide the Test in the Territory
and shall use Commercially Reasonable Efforts to market, promote and detail the
Test to Healthcare Professionals for the Labeled Uses (if and as applicable) in
the Territory.  Without limitation, Veracyte will have sole responsibility to
conduct (i) Healthcare Professional account conversion and set-up, and (ii) all
sales activities related to the Test other than Genzyme Activities.  This means,
among other things, that Veracyte and its Affiliates shall use their respective
Commercially Reasonable Efforts:

 

(a)                                 to conduct and process the Test in
accordance with the Test specifications, including without limitation as
contained in the applicable Marketing Authorization;

 

(b)                                 to handle and process all aspects of the
Tests including receipt of Collection Kits, processing samples, and issuing
patient reports;

 

(c)                                  to provide all central lab testing and
processing required for provision of the Test and communicating Test results;

 

(d)                                 to seek to obtain and maintain reimbursement
and Marketing Authorization for the Test in the Territory in accordance with the
then-current Annual Commercial Plan;

 

(e)                                  to obtain and maintain all licenses,
permits and certifications required to perform the foregoing responsibilities,
including without limitation Clinical Laboratories Improvements Amendments
(“CLIA”) certification, and ensure that any third party laboratories used by
Veracyte to perform such responsibilities also have the requisite licenses,
permits and certifications at all times while performing services on behalf of
Veracyte; and

 

(f)                                   to conduct Healthcare Professional account
conversion and set-up.

 

4.1.2                     Terms of Sale.  Veracyte shall have the right to
establish and modify (in its sole right and responsibility) terms and conditions
regarding the sale and provision of

 

20

--------------------------------------------------------------------------------


 

the Test in the Territory, including the price of the Test will be sold, any
discounts offered or applied, the availability of the Test, and contracting;
provided, however, that all matters relating to pricing of the Test will be
discussed by the Steering Committee and Genzyme’s input will be reasonably
considered by Veracyte.

 

4.2                               Advertising and Promotional Materials; Medical
Affairs.

 

4.2.1                     Neither Veracyte nor its Affiliates, nor any of their
respective employees or agents, shall make any representation, statement,
warranty or guaranty with respect to the Test that is inconsistent with the then
current Labeled Uses of the Test, this Agreement or the Ad/Prom Materials
approved by the Steering Committee, that is deceptive or misleading or that
disparages the Test or the good name, goodwill and reputation of Genzyme.  Each
of Veracyte and its Affiliates shall use Commercially Reasonable Efforts to
ensure that its services hereunder will be provided in a professional, ethical
and competent manner.

 

4.2.2                     Veracyte shall provide marketing and brand strategy
for the Test in accordance with the Annual Commercial Plan and any directions or
instructions provided from time to time by the Steering Committee, and shall
reasonably consider any input provided by Genzyme.  In the Territory in
accordance with the Annual Commercial Plan, Veracyte will create and develop in
English language (i) all slide decks and other materials for utilization by
Genzyme and its Affiliates as set forth in Section 3.6.3 hereof, and (ii) all
content for Ad/Prom Materials for use in the Territory in accordance with the
Annual Commercial Plan and Section 3.6.1 hereof, at Veracyte’s sole cost and
expense, provided, however, that any such materials shall be approved by the
Steering Committee or by the marketing review committees of both parties acting
separately if the Steering Committee has delegated such activities to such
marketing review committees in accordance with Section 3.6.1 hereof.

 

4.3                               Education and Training.  Unless otherwise
agreed upon by the Steering Committee, Veracyte shall educate and train
Genzyme’s and, to the extent its Affiliates employ sales and marketing personnel
used to promote, market and detail the Test, such Affiliates’ sales and
marketing representatives regarding the Test, it being understood that
(i) Veracyte will provide Genzyme, free of charge, with reasonable quantities of
training materials which have been created and developed by Veracyte relating to
the Test, and (ii) Genzyme and its Affiliates shall not permit any of their
respective sales personnel to promote, market and detail the Test unless such
sales personnel have been trained by Veracyte (or Genzyme as provided below in
this Section 4.3) and qualified under criteria and/or standards supplied by
Veracyte.  Genzyme and its Affiliates referenced above shall make their
respective sales representatives available for such training and participate in
conducting such training.  As between the parties hereto and except as expressly
provided otherwise elsewhere in this Agreement, Veracyte shall exclusively own
all right, title and interest in training materials developed under this
Agreement except for any content specifically related to Thyrogen or other
Genzyme products and any Genzyme Trademarks (which shall be exclusively owned by

 

21

--------------------------------------------------------------------------------


 

Genzyme).  Training shall be carried out at times and locations that are
mutually acceptable to the parties.  As additional members are added to
Genzyme’s or its Affiliates’ sales forces responsible for marketing and
promoting the Test, training will be provided to such newly added members by
either Veracyte or Genzyme using the training materials initially developed by
Veracyte, as mutually agreed upon by the parties.  For the avoidance of doubt,
any trainings subsequent to the initial training and associated new training
materials related to the Tests or Improvements shall be provided by Veracyte in
accordance with the terms set forth above in this Section 4.3. The parties shall
mutually decide where the training of such sales representatives will occur and,
unless the parties agree otherwise in writing, Genzyme and Veracyte will be
responsible for the costs of transporting, housing and maintaining their
respective personnel conducting or receiving such training.

 

4.4                               Recalls.

 

4.4.1                     Each party shall promptly (but in any case, not later
than forty-eight (48) hours) notify the other party in writing of any order,
request or directive of a court or other governmental agency or Regulatory
Authority to recall or withdraw the Test.  Veracyte shall be responsible and
have sole authority for handling all inquiries, Complaints, or recalls of the
Test at its sole cost and expense, keeping Genzyme fully informed as to its
plans and actions related to any such recall.  If requested by Veracyte, Genzyme
shall fully cooperate with a Test recall in the Territory and follow all
instructions given by Veracyte in that regard.

 

If a party (a) is contacted by any other Regulatory Authority or governmental
agency for any purpose pertaining specifically to this Agreement or to the Test
or (b) becomes aware of an impending inspection or audit of the facilities or
operations involved with the Test, such party shall immediately notify the other
party in writing.  Genzyme agrees that it shall not respond to any such agency
making an inquiry of it until and only as directed by Veracyte; provided,
however, that the foregoing shall not be construed to prevent Genzyme in any way
from complying with any governmental agency or Regulatory Authority or
applicable laws, rules or regulations.

 

4.4.2                     In the event that Veracyte considers initiating a
voluntarily recall of the Test in the Territory, Veracyte shall promptly inform
Genzyme of such deliberations (including the contributing facts and
circumstances leading up to such deliberations) and of its final determination,
and keep Genzyme fully informed as to its plans and actions related to any such
voluntary recall.

 

4.5                               Test Shortage and/or Supply Interruption.

 

4.5.1                     If Veracyte is unable to meet the volume of
requisitions for the Test in the Territory, Veracyte shall allocate supply of
the Test among all countries where the Test is sold in a fair and equitable
manner as reasonably determined by Veracyte.  If any such allocation would lead
to a material shortage of the Test in the

 

22

--------------------------------------------------------------------------------


 

Territory, the implications thereof in terms of the promotional, marketing and
detailing efforts of each party under this Agreement shall be discussed and
decided by the Steering Committee as soon as practicable.

 

4.5.2                     In case of a long term inability of Veracyte to
provide the Test in the Territory, each party is entitled, pending a decision by
the Steering Committee in accordance with Section 4.5.1 above, to unilaterally
decrease its promotional, marketing and detailing efforts under this Agreement
in the Territory in a way that is fair and proportionate to the shortage or
interruption, given the nature and the anticipated duration of the shortage or
interruption.

 

4.6                               Communications.  Genzyme may from time to time
develop and issue press releases pertaining to this Agreement and/or the Test. 
Such press releases shall contain both parties’ names and logos and shall not be
published in any manner or form without prior written approval by Veracyte, such
approval not to be unreasonably withheld, conditioned or delayed, and in
accordance with Section 12.7 hereof.  Veracyte may from time to time develop and
issue press releases pertaining to this Agreement.  Such press releases shall
contain both parties’ names and logos and shall not be published in any manner
or form without prior written approval by Genzyme, such approval not to be
unreasonably withheld, conditioned or delayed, and in accordance with
Section 12.7 hereof.  Notwithstanding the foregoing, Veracyte may from time to
time issue press releases pertaining to the Test or any Improvements, including
research studies, publications, announcements or other materials.  Such Test
related press releases may be done only with Veracyte’s name and logo and will
not require the prior written approval by Genzyme. Veracyte will, however,
provide Genzyme with a copy of such press release prior to its issuance and will
consider any comments provided in a timely fashion by Genzyme.

 

4.7                               Periodic Reporting.  Veracyte shall provide
Genzyme with aggregate data regarding (without limitation) Test orders, Test
status, Test volume and any other information reasonably requested by Genzyme on
a periodic schedule (which may vary by type of information required), to be set
forth in the Annual Commercial Plan.  In addition, Veracyte shall also provide
Genzyme with data in accordance with Section 3.5.  Any such data shall be
treated as Confidential Information of Veracyte and shall be maintained by
Genzyme in accordance with Section 7 hereof.  Notwithstanding the foregoing or
any other provision in this Agreement, in no case shall Veracyte be required to
provide or disclose to Genzyme any information that would violate any applicable
laws and regulations, including, without limitation, the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”).

 

4.8                               Complaint Reporting; Result Errors and CAPAs;
Pharmacovigilance.

 

4.8.1                     Veracyte shall be responsible for evaluating and
reporting any Complaints to Regulatory Authorities or other entities in the
Territory as required by applicable laws and regulations.  In addition, Veracyte
shall provide Genzyme with any and all Complaints and other related information
obtained by Veracyte regarding the

 

23

--------------------------------------------------------------------------------


 

Test as well as all correspondence to and from Regulatory Authorities or other
entities related thereto.

 

4.8.2                     Veracyte shall provide Genzyme with (i) reports
regarding all patient result errors, (ii) all Corrective Actions/Preventative
Actions (“CAPAs”) that relate to matters that would reasonably be deemed
material to the normal commercialization of the Test and (iii) copies of all
similar reports submitted to Regulatory Authorities or other entities as well as
all correspondence to and from Regulatory Authorities or other entities related
thereto.  Notwithstanding the foregoing or anything to the contrary, Veracyte
will not be required to provide Genzyme with any information or data that would
violate any applicable rule or regulation including HIPAA or any other
rule regarding the confidentiality or non-disclosure of patient information or
data.

 

4.8.3                     Veracyte shall report safety information pertaining to
the Subject Products in accordance with the procedures described in Exhibit E. 
The procedures described in Exhibit E do not restrict Genzyme’s ability to take
such action as it deems appropriate or required under applicable law or
regulations.

 

4.9                               Regulatory Matters.

 

4.9.1                     Veracyte shall be responsible and have sole authority
for seeking, obtaining and maintaining Marketing Authorization for the Test in
the Territory in accordance with the then current Annual Commercial Plan.  Such
activities shall be at Veracyte’s sole cost and expense.

 

4.9.2                     Veracyte shall be responsible and have sole authority
for seeking, obtaining and maintaining pricing approval and reimbursement for
the Test in the Territory in accordance with the then current Annual Commercial
Plan.  Such activities shall be at Veracyte’s sole cost and expense.  Genzyme
shall provide such assistance as may be reasonably required for the purpose of
seeking, obtaining and maintaining pricing approval and reimbursement in the
Territory, subject to the availability of such resources and at Veracyte’s
expense.

 

4.10                        Performance by Veracyte Affiliates and
Subcontractors.  Notwithstanding anything to the contrary contained in this
Agreement, any Veracyte obligation hereunder may be assumed and performed by one
or more of its Affiliates, and Veracyte may, at its election, delegate to any
one or more of its Affiliates any duty or responsibility set forth in this
Agreement; provided, however, that Veracyte shall remain responsible for any and
all acts and omissions by such Affiliate(s) to the same extent as if such were
performed, taken or made by Veracyte.  Furthermore, it is anticipated that
Veracyte may perform certain of its obligations hereunder through third party
laboratories and other subcontractors.  In such event, as between the parties,
Veracyte shall remain responsible for any and all acts and omissions by such
third parties to the same extent as if such were performed, taken or made by
Veracyte.

 

24

--------------------------------------------------------------------------------


 

4.11                        Billing and Collections.  Unless otherwise required
by applicable laws and regulations, Veracyte and its Affiliates shall be
responsible for the billing, invoicing, claims submissions, and collection of
receivables and amounts due resulting from the sales of the Test in the
Territory (collectively, “Collection Activities”), and such activities shall be
at Veracyte’s cost and expense.  Veracyte and its Affiliates shall use
Commercially Reasonable Efforts in performing the Collection Activities. 
Genzyme shall provide reasonable support and assistance to Veracyte as requested
by Veracyte (including if Veracyte and its Affiliates are prohibited from
performing Collection Activities in the Territory under applicable laws and
regulations) at Veracyte’s cost and expense, subject to the availability of such
resources.

 

4.12                        Test Collection Kits.  Veracyte shall be responsible
for managing Collection Kit supply, inventory, tracking, and distribution in the
Territory, shall be responsible for the costs associated with the supply and
distribution of Collection Kits, and shall use its Commercially Reasonable
Efforts in such activities.  The Steering Committee shall determine the number
of Collection Kits that will be provided to each sales representative in the
Territory (at Veracyte’s cost) as demonstration samples.

 

SECTION 5 — MANAGEMENT AND GOVERNANCE

 

5.1                               Steering Committee.  The sales and marketing
program for the Test will be managed by a steering committee having equal
representation of the parties (the “Steering Committee”). The Steering Committee
will include three (3) members from each party and will meet at least quarterly
with at least one meeting per year being conducted in-person while more frequent
meetings or teleconferences will be held anytime they are needed and requested
by the Steering Committee’s members of either party.  If an in-person meeting is
impracticable, meetings may be held by videoconference or teleconference.  When
meetings are held in person, individual members of the Steering Committee may
nonetheless participate by videoconference or teleconference.  If unable to
attend in person or by videoconference or teleconference, an individual member
of the Steering Committee may grant a proxy to another individual member of the
Steering Committee in order to act on his or her behalf on any matter to be
acted upon at any meeting of the Steering Committee.  Other representatives of
the parties may attend Steering Committee meetings as non-voting participants. 
At least one week prior to any meeting of the Steering Committee, the parties
shall agree upon a proposed agenda of the matters to be discussed at such
meeting.  The parties shall agree, at the first meeting of the Steering
Committee, upon procedures for maintaining meeting minutes.  The Steering
Committee may take action on a matter at a meeting only if a quorum exists with
respect to that matter.  The attendance of at least two (2) members of the
Steering Committee of each party at a meeting shall constitute a quorum for the
transaction of business.  Each member of the Steering Committee shall be
entitled to cast one (1) vote, either in person or by proxy, on any matter to be
acted upon at any meeting of the Steering Committee.  All decisions made by the
Steering Committee shall require a majority vote by the members of the Steering
Committee, either in person or by proxy.  Any action required or permitted to be
taken at any meeting of the Steering Committee may be taken without a meeting if
the action is

 

25

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

taken by all members of the Steering Committee.  Such action must be evidenced
by one or more written consents describing the action taken and signed by each
member of the Steering Committee.  In the event the Steering Committee is unable
to achieve a majority vote on any issue, then the dispute resolution process set
forth in Section 1.1 hereof will be followed with respect to such issue.

 

5.2                               Responsibilities.  The responsibilities of the
Steering Committee (which may be delegated to sub-groups by approval of the
Steering Committee) will include, without limitation:

 

5.2.1                     approving the Annual Commercial Plan (including the
budget therein); provided, however, the Annual Commercial Plan approved by the
Steering Committee must conform with the requirements of Section 3.2;

 

5.2.2                     determining the types and forms of Ad/Prom Materials
to be created (e.g., printed materials, television media, digital media such as
website content or e-marketing) and reviewing and approving all Ad/Prom
Materials for the Test and sales force training materials before first use in
the Territory; provided, however, that the Steering Committee may delegate
review and approval of the Ad/Prom Materials to Genzyme’s and Veracyte’s
respective marketing review committees, and if the marketing review committees
of both parties separately approve the Ad/Prom Materials, the Steering Committee
shall be deemed to have approved such Ad/Prom Materials;

 

5.2.3                     planning, monitoring and evaluating the overall sales
and marketing program for the Test in the Territory and ensuring the program is
compliant with best practices in the Territory and all applicable laws and
regulations;

 

5.2.4                     implementing the marketing and promotion strategy for
the Test in the Territory, including the planned number of Calls for each
calendar year, provided that the average minimum number of calls per quarter per
FTE shall be *** and the targets for such Calls, in order to market, promote and
detail the Test in the most effective and efficient fashion; provided, however,
the Steering Committee may not require Genzyme to make more or fewer than an
average of *** (***) Calls per Territory Sales Force FTE during each calendar
quarter; and

 

5.2.5                     any other activities specifically provided for in this
Agreement.

 

The members of the Steering Committee from each party shall have the right to
comment upon and make recommendations to the members of the other party
regarding the other party’s activities under this Agreement, which
recommendations the other party shall be reasonably considered.

 

26

--------------------------------------------------------------------------------


 

5.3                               Steering Committee Dispute Resolution.

 

5.3.1                     Should the Steering Committee be unable to reach a
unanimous decision on any matter after ten (10) business days following the date
on which the relevant meeting or teleconference has been held, the decision will
be escalated to senior management representatives of the parties, who will have
an additional ten (10) business days to reach a mutually agreeable decision.  If
the senior management representatives are unable to resolve such a dispute or
issue within such ten (10) day period after being requested to resolve such
dispute or issue, the dispute or issue shall be referred to the Chief Executive
Officers of Veracyte and Genzyme, or their designees, for attempted good faith
resolution by negotiation within thirty (30) calendar days after such referral. 
If the Chief Executive Officers of the parties, or their designees, are unable
to resolve such dispute or issue, then the matter may be referred to mediation
as set forth in Section 5.3.2 hereof.

 

5.3.2                     If a dispute cannot be resolved pursuant to
Section 5.3.1 hereof, the parties shall in good faith attempt to resolve such
dispute by non-binding mediation administered by JAMS End Dispute in accordance
with its commercial mediation rules.  The mediation will be conducted by a
single mediator appointed by agreement of the parties or, failing such
agreement, by JAMS End Dispute in accordance with its commercial mediation
rules.  Unless otherwise mutually agreed by the parties, the mediation
proceedings will be conducted in Chicago, Illinois.  The parties shall share
equally the cost of the mediation including, without limitation, filing fees,
hearing fees and the cost of the mediator(s).  Each party will bear its own
attorneys’ fees and associated costs and expenses.  If the dispute has not been
resolved by the means provided herein within one hundred eighty (180) calendar
days of the initiation of such procedure, either party shall have the right to
file a lawsuit to resolve the dispute; provided, however, if Veracyte files such
lawsuit, it must be filed in the courts of Boston, Massachusetts and if Genzyme
files such lawsuit, it must be filed in the courts in San Francisco, California.

 

5.4                               Coordination of Calls.  Efforts will be made
by the Steering Committee to coordinate the Calls by the Veracyte sales forces,
if any and as applicable, with the Calls by the Genzyme sales forces to ensure
the most effective coverage of the target audiences and to minimize duplication
of efforts to the extent practicable.

 

5.5                               Participation Cost.  Each party shall bear its
own costs associated with its participation in the Steering Committee and its
activities performed under this Agreement, except as otherwise set forth herein.

 

SECTION 6 - FINANCIAL TERMS

 

6.1                               Compensation to Genzyme.  Subject to the
provisions of and during the Term of this Agreement, as compensation for its
marketing, promotion, and other activities and obligations under this Agreement
following the Amendment Effective Date, Genzyme

 

27

--------------------------------------------------------------------------------


 

shall receive a fee (the “Promotion Fees”) equal to fifteen percent (15%) of Net
Revenues received by Veracyte on the Test in the Territory after the Amendment
Effective Date through the effective date of the expiration or termination of
this Agreement (inclusive).  Such Promotion Fees shall be due on a quarterly
basis as set forth in Section 6.3 below.  For clarity, any unpaid amount owed by
Veracyte to Genzyme pursuant to the Prior Agreement as compensation for
marketing, promotion and other activities conducted prior to the Amendment
Effective Date shall continue to be payable, and Veracyte shall pay Genzyme such
amounts when due.

 

6.2                               Quarterly Net Revenue Report.  Within thirty
(30) calendar days after the close of each calendar quarter that occurs during
the Term of this Agreement and within thirty (30) calendar days after the end of
the Term, Veracyte shall submit to Genzyme a statement (the “Quarterly Net
Revenue Report”) showing, with respect to the Territory:

 

6.2.1                     Net Revenues, with breakouts of revenues attributable
to cytopathology versus molecular testing services and regional breakouts;

 

6.2.2                     the amount billed and the amount reimbursed for each
claim, and the payor associated with each such claim; and

 

6.2.3                     the calculation of the Promotion Fees due to Genzyme
pursuant to Section 6.1.

 

Any such Quarterly Net Revenue Report shall be treated as Confidential
Information of Veracyte in accordance with Section 7 hereof.

 

6.3                               Invoicing and Payment.  Invoicing shall take
place on a quarterly basis.  Each invoice shall be based on the data contained
in the Quarterly Net Revenue Reports received by Genzyme in accordance with
Section 6.2 above and payment shall be due not more than thirty (30) calendar
days from the date of invoice and may be made in the form of a wire transfer. 
With respect to invoices for assistance and support provided by one party to the
other party at such other party’s expense pursuant to the terms and conditions
of this Agreement, payment shall be due within thirty (30) calendar days after
receipt of a reasonably detailed invoice for such assistance and support.

 

6.4                               Annual Reconciliation.  The Quarterly Net
Revenue Report for the fourth quarter of each calendar year shall contain an
annual reconciliation indicating the difference, if any, between the annual
Promotion Fees (calculated on the basis of the Net Revenue reported for the
entire calendar year) and the sum of all quarterly Promotion Fees (calculated on
the basis of the Net Revenue reported per calendar quarter).  In case of a
difference, the relevant amount shall be settled in Genzyme’s invoice for the
fourth quarter of the relevant calendar year.

 

SECTION 7 - CONFIDENTIALITY

 

7.1                               Non-Disclosure and Non-Use of Confidential
Information.  All Confidential Information shall remain the exclusive property
of the Disclosing Party during the

 

28

--------------------------------------------------------------------------------


 

Term of this Agreement and thereafter.  The Receiving Party shall disclose such
Confidential Information only to those of its (and its Affiliates’) agents,
advisors, consultants and employees to whom it is necessary in order to carry
out their duties hereunder as limited by the terms and conditions of this
Agreement.  During the Term of this Agreement and thereafter, all of the
Disclosing Party’s Confidential Information shall be maintained in strict
confidence by the Receiving Party’s agents and employees, and shall not be used
by the Receiving Party for any purpose other than in connection with the
Receiving Party’s performance of its duties under this Agreement.  The Receiving
Party shall, at its expense and at the Receiving Party’s option, either return
or destroy (and certify such destruction to the Disclosing Party in a written
instrument signed by an officer of the Receiving Party) all Confidential
Information of the Disclosing Party within sixty (60) days after the expiration
or termination of this Agreement, provided, however, that the Receiving Party
may retain one (1) copy of the Confidential Information of the Disclosing Party
for archival purposes.

 

7.2                               Exceptions to Confidentiality Obligations. 
The limitations on use and disclosure set forth in Section 7.1 hereof shall not
apply to information which the Receiving Party can demonstrate:

 

7.2.1                     was in the public domain at the time of disclosure
without breach of this Agreement by the Receiving Party;

 

7.2.2                     was known to or contained in the records of the
Receiving Party from a source other than the Disclosing Party at the time of
disclosure and can be so demonstrated by written records of the Receiving Party;

 

7.2.3                     was independently developed by the Receiving Party
without use of, reference to or reliance upon the Disclosing Party’s
Confidential Information and can be so demonstrated by written records of the
Receiving Party; or

 

7.2.4                     became known or was disclosed to the Receiving Party
without restriction on further disclosure from a third party source having the
right to make such disclosure.

 

7.3                               Disclosure Pursuant to Legal Obligation. 
Notwithstanding any other provision of this Agreement, disclosure of any portion
of the Disclosing Party’s Confidential Information shall not be prohibited to
the extent that it is required to (i) comply with applicable law, order or
regulation of a governmental agency or a court of competent jurisdiction,
(ii) to comply with any governmental agency for purposes of obtaining Marketing
Authorization for the Test, or (iii) as necessary to establish the rights of
either party under this Agreement, provided in either case that the Receiving
Party shall (A) provide to the Disclosing Party prompt written notice of the
existence, terms and circumstances of such required disclosure with at least
sufficient detail to enable such Disclosing Party to seek a protective order or
otherwise prevent or limit the extent of such disclosure, (B) consult with the
Disclosing Party on the advisability of taking legally available steps to resist
or narrow such disclosure, (C) take all reasonable and

 

29

--------------------------------------------------------------------------------


 

lawful actions to obtain confidential treatment for such disclosure and
(D) thereafter disclose only such Confidential Information as is reasonably
necessary under the circumstances.  Each of the parties agrees that the
foregoing exceptions are to be narrowly construed and that its obligations (and
those of its representatives) under this Section 7 are released solely with
respect to those specific portions of the Disclosing Party’s Confidential
Information that fall within the foregoing exceptions and not with respect to
related portions.

 

7.4                               Disclosure to Prospective Investors. 
Notwithstanding any other provision of this Agreement, Veracyte may disclose
Confidential Information, including the terms of this Agreement, to current and
prospective investors in Veracyte, provided any such recipients are bound by
confidentiality and non-use provisions no less restrictive than those contained
in this Section 7.

 

SECTION 8 - INFRINGEMENT AND LITIGATION

 

8.1                               Infringement.  If either party reasonably
believes or learns that a third party is infringing or misappropriating Veracyte
Intellectual Property in the Territory, that party shall give the other party
prompt written notice of its belief and documentation supporting its belief. 
The parties shall use good faith efforts to coordinate and cooperate in any
action, negotiation, or settlement of the alleged infringement.

 

8.2                               Litigation.  If Genzyme reasonably believes
that there is infringement of any Veracyte Owned Intellectual Property by a
third party and Genzyme submits documentary support of such activity to
Veracyte, then Veracyte, acting at its own expense and for its own account,
shall have the right, but not the obligation, to enforce the Veracyte Owned
Intellectual Property against such infringers, including bringing any legal
action for infringement and defending against any counter claims in such
action.  Genzyme shall provide to Veracyte, at Veracyte’s expense, such
assistance and cooperation as may reasonably be requested by Veracyte or
required in Veracyte’s action against such third party.  If Veracyte does not
initiate action to terminate any infringement of the Veracyte Owned Intellectual
Property within six (6) months after receiving such documentary support, or
earlier notifies Genzyme in writing that it does not intend to bring such
action, then Genzyme, upon receipt of consent from Veracyte, which consent shall
not unreasonably withheld, conditioned or delayed, may bring such suit regarding
infringement or misappropriation of such Veracyte Owned Intellectual Property in
the Territory, acting in its own name or in the name of Veracyte, but for
Genzyme’s own account and at Genzyme’s own expense, any recovery to be for its
own account.  Veracyte hereby agrees to cooperate and be joined as a nominal
party plaintiff to such suit and shall render, at Genzyme’s expense, all
reasonable assistance and cooperation as may be reasonably necessary in such a
suit.  Notwithstanding the foregoing, Genzyme may not enter into any settlement,
consent judgment or other voluntary final disposition of such action which
adversely affects any Veracyte Intellectual Property without the prior written
consent of Veracyte, which will not be unreasonably withheld, conditioned or
delayed.  Each party instituting any such infringement actions shall, subject
the foregoing, have the right to make all

 

30

--------------------------------------------------------------------------------


 

decisions regarding the prosecution of any such action and shall keep the other
party reasonably informed as to the status of such action.  It is understood and
agreed that the provisions of this Section 8.2 shall only apply to Veracyte
Intellectual Property that Veracyte or its Affiliates have the right to enforce
(by virtue of ownership, license terms, or otherwise).

 

8.3                               Licenses.  If a third party license is
required in order that the activities required pursuant to this Agreement do not
infringe a third party’s Intellectual Property Rights, then Veracyte, at
Veracyte’s expense and acting in its own name, shall negotiate with such third
party and use Commercially Reasonable Efforts to obtain such a license.  Genzyme
shall give to Veracyte, at Veracyte’s sole expense, such assistance as may
reasonably be requested by Veracyte in connection with Veracyte’s negotiation
with such third party, subject to the availability of such resources.

 

8.4                               Notification.  In the event that either party
receives notification of any alleged or actual infringement from a third party,
that party shall provide the other party with a copy of such notification within
five (5) business days after its receipt of the notification.

 

SECTION 9 - REPRESENTATIONS AND WARRANTIES

 

9.1                               Veracyte represents and warrants to Genzyme
that as of the Amendment Effective Date:

 

9.1.1                     Veracyte and its Affiliates exclusively owns or
controls the Veracyte Owned Intellectual Property  and has the right to license
or sublicense to Genzyme and its Affiliates all Veracyte Intellectual Property
licensed hereunder, that such rights to such Veracyte Intellectual Property have
been validly granted to Genzyme and its Affiliates, and that the granting of
such rights to Genzyme and its Affiliates does not require the consent of a
third party in accordance with the terms of this Agreement;

 

9.1.2                     (a) there are no claims, judgments or settlements
against or owed by Veracyte or its Affiliates, or to the best of its knowledge,
any pending or threatened claims or litigation relating to the Veracyte Owned
Intellectual Property, the Test or the Ad/Prom Material used by Veracyte prior
to the Amendment Effective Date; (b) to the best of its knowledge, there are no
claims, judgments or settlements against or owed by Veracyte or its Affiliates
relating to any other Veracyte Intellectual Property and (c) to the best of its
knowledge, there are no pending or threatened claims or litigation relating to
other Veracyte Intellectual Property that to the knowledge of Veracyte would
have a material adverse effect on the Test, Veracyte, or the ability of the
parties to perform under of this Agreement;

 

9.1.3                     to the best of Veracyte’s knowledge, there are no
third party patent, patent application or other third party Intellectual
Property Rights that would be infringed by making, using, or selling the Test;

 

31

--------------------------------------------------------------------------------


 

9.1.4                     to the best of Veracyte’s knowledge, (a) there is no
infringement or misappropriation by a third party of the Veracyte Owned
Intellectual Property and/or the Test and (b) there is no misappropriation by a
third party of other Veracyte Intellectual Property that to the knowledge of
Veracyte would have a material adverse effect on the Test, Veracyte, or the
ability of the parties to perform under of this Agreement;

 

9.1.5                     Veracyte has the full right, power and authority and
legal capacity to enter into this Agreement and to grant the rights and licenses
granted under Section 2 hereof and the execution, delivery and performance of
this Agreement by Veracyte does not conflict with, or constitute a breach of or
under, any order, judgment, agreement or instrument to which Veracyte is a
party;

 

9.1.6                     Veracyte is a duly organized and validly existing
corporation under the laws of its jurisdiction of incorporation;

 

9.1.7                     Veracyte (and any third party laboratories and other
subcontractors used by Veracyte) has all necessary licenses, permits and
certifications under all applicable laws, regulations, codes, and standards
determined by any governmental authority or Regulatory Authority (including
without limitation CLIA and similar state laws, as well as all generally
applicable industry standards whether the same are regional, national or
international), to use, make and commercialize Afirma in the Territory;

 

9.1.8                     neither Veracyte nor any of its Affiliates has granted
any right or license to any third party relating to the Veracyte Owned
Intellectual Property and/or the Test that would conflict with the rights
granted to Genzyme and its Affiliates under this Agreement; and

 

9.1.9                     Exhibit A hereto includes all patents or patent
applications of Veracyte that are included in the Veracyte Owned Intellectual
Property that are in existence or filed as of the Amendment Effective Date
(other than foreign counterparts).

 

9.2                               No Conflicting Obligations.  Each party
represents and warrants that the execution of this Agreement and the performance
of its obligations hereunder will not conflict with, result in the breach of, or
constitute a default under, any agreement to which it, its officers, directors,
agents or employees are parties, or by which it, its officers, directors, agents
or employees are or may be bound.

 

9.3                               Compliance with Applicable Laws.  Each party
represents and warrants that in the performance of its obligations under this
Agreement it shall comply with all applicable laws, regulations, codes, and
standards determined by any governmental authority or Regulatory Authority, as
well as all generally applicable industry standards whether the same are
regional, national or international.

 

32

--------------------------------------------------------------------------------


 

9.4                               Ad/Prom Materials and Training Materials. 
Veracyte hereby represents and warrants to Genzyme that all Ad/Prom Materials
and training materials used by Veracyte as of the Amendment Effective Date in
connection with the Test comply, and all Ad/Prom Materials and training
materials to be created and developed by Veracyte pursuant to Section 3.6 hereof
will comply, with all applicable laws, regulations, codes and standards
determined by any governmental authority or Regulatory Authority, as well as all
generally applicable industry standards whether the same are regional, national
or international.

 

9.5                               Performance Standards.  Each party represents
and warrants that all activities and obligations performed under this Agreement
will be performed by it and its Affiliates (i) in a professional and workmanlike
manner, (ii) by appropriately qualified individuals who are licensed in
accordance with applicable laws and regulations in the country in which they are
performed, (iii) at an appropriately qualified and licensed laboratory facility,
and (iv) in accordance with the standard of care and best industry practices in
the country in which they are performed.

 

9.5.1                     Veracyte represents and warrants that neither Veracyte
nor its Affiliates (to the extent its Affiliates are performing services related
to the Test), nor any of their respective employees or agents performing
services related to Test in connection with this Agreement, has been:
(i) convicted of an offense related to any federal or state health care program;
(ii) debarred under the Federal Food, Drug and Cosmetic Act; or (iii) excluded
or is otherwise ineligible for federal or state health care program
participation.  No convicted, debarred, excluded or ineligible person will in
the future be employed by Veracyte or its Affiliates, to their knowledge, in
connection with any of its obligations under this Agreement.  If Veracyte
becomes aware that Veracyte or its Affiliates performing services related to the
Test or any person employed or contracted by Veracyte or its Affiliates in
connection with this Agreement has become or is in the process of being
convicted, debarred, excluded or otherwise rendered ineligible for federal or
state health care program participation, Veracyte shall so notify Genzyme in
writing.

 

9.5.2                     Genzyme represents and warrants that neither Genzyme
nor its Affiliates (to the extent its Affiliates either employ sales and
marketing personnel used to promote, market or detail any Thyrogen or the Test
or otherwise perform services hereunder), nor any employee or agent of Genzyme
or such Affiliates marketing, promoting, or detailing the Test in connection
with this Agreement, has been: (i) convicted of an offense related to any
federal or state health care program; (ii) debarred under the Federal Food, Drug
and Cosmetic Act; or (iii) excluded or is otherwise ineligible for federal or
state health care program participation.  No convicted, debarred, excluded or
ineligible person will in the future be employed by Genzyme or its Affiliates,
to their knowledge, in connection with any of its obligations under this
Agreement.  If Genzyme becomes aware that Genzyme its Affiliates mentioned above
or any person employed or contracted by Genzyme or such Affiliates in connection
with this Agreement has become or is in the process of being convicted,
debarred, excluded or otherwise rendered ineligible for federal

 

33

--------------------------------------------------------------------------------


 

or state health care program participation, Genzyme shall so notify Veracyte in
writing.

 

9.6                               Genzyme represents and warrants to Veracyte
that as of the Amendment Effective Date:

 

9.6.1                     Genzyme has the full right, power and authority and
legal capacity to enter into this Agreement;

 

9.6.2                     the execution, delivery and performance of this
Agreement by Genzyme does not conflict with, or constitute a breach of or under,
any order, judgment, agreement or instrument to which Genzyme is a party; and

 

9.6.3                     Genzyme or its Affiliates directly employs a direct
sales force in the Territory and, with respect to Thyrogen such sales force
operates with all necessary licenses, permits and certifications under all
applicable laws, regulations, codes, and standards determined by any applicable
governmental authority or Regulatory Authority as of the Amendment Effective
Date.

 

9.7                               EXCEPT AS EXPRESSLY STATED IN THIS SECTION 9,
ALL OTHER WARRANTIES, CONDITIONS AND REPRESENTATIONS, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, INCLUDING A WARRANTY AS TO THE QUALITY OR FITNESS FOR
ANY PARTICULAR PURPOSE OF THE TEST, ARE HEREBY EXCLUDED.

 

SECTION 10 - INDEMNIFICATION AND LIMITATION OF LIABILITY

 

10.1                        Indemnification by Veracyte.

 

10.1.1              Veracyte shall defend, indemnify and hold Genzyme, its
Affiliates and their respective officers, directors and employees harmless from
and against any liabilities, charges, costs, or expenses, including reasonable
attorneys’ fees and settlement payments (collectively, “Liabilities”) that arise
from any claim, lawsuit or other action by a third party resulting from (i) the
promotion, marketing or detailing of the Test by Veracyte or its Affiliates,
(ii) the safety or effectiveness of the Test and/or the research, development,
manufacture, commercialization, distribution, promotion, marketing, detailing or
importation of the Test by Veracyte or its Affiliates, (iii) performance of the
Test including, without limitation, the reporting of test results to physicians
or patients, (iv) a breach by Veracyte of its covenants or the terms and
conditions of this Agreement or any negligence or misconduct of Veracyte or its
Affiliates or their respective employees, agents or subcontractors, (v) the
infringement or other violation of any third party trademarks with respect to
the use by Genzyme of the Veracyte Trademarks in accordance with the terms and
conditions of this Agreement, (vi) an inaccuracy of any of Veracyte’s
representations and warranties under this Agreement or (vii) an actual or
alleged infringement of a patent, trademark or

 

34

--------------------------------------------------------------------------------


 

other Intellectual Property Right of a third party.  The foregoing obligations
shall not apply to the extent that such Liabilities result from any gross
negligence or willful misconduct of Genzyme or its Affiliates.

 

10.1.2              Genzyme shall promptly notify Veracyte of any liability in
respect of which Genzyme intends to claim such indemnification, and Veracyte
shall assume and have exclusive control over the defense thereof with counsel
selected by Veracyte provided, however, that Genzyme shall have the right to
fully participate in any such action or proceeding and to retain its own
counsel, at its own expense, if representation of Genzyme by the counsel
retained by Veracyte would be inappropriate under applicable standards of
professional conduct due to actual or potential differing interests between
Genzyme and Veracyte or any other party represented by such counsel in such
proceedings.  The failure to deliver notice to Veracyte within a reasonable time
after the commencement of such action shall relieve Veracyte of its
indemnification obligations hereunder only to the extent such failure is
prejudicial to Veracyte’s ability to defend such action.

 

10.2                        Indemnification by Genzyme.

 

10.2.1              Genzyme shall defend, indemnify and hold Veracyte, its
Affiliates and their respective officers, directors and employees harmless from
and against any Liabilities that arise from any claim, lawsuit or other action
by a third party resulting from (i) the promotion, marketing or detailing of the
Test by Genzyme or its Affiliates, (ii) a breach by Genzyme of its covenants or
the terms and conditions of this Agreement or any negligence or misconduct of
Genzyme or its Affiliates or their respective employees, agents or
subcontractors, (iii) an inaccuracy of any of Genzyme’s representations and
warranties under this Agreement or (iv) the infringement or other violation of
any third party trademarks with respect to the use by Veracyte of the Genzyme
Trademarks in accordance with the terms and conditions of this Agreement.  The
foregoing obligations shall not apply to the extent that such Liabilities result
from the gross negligence or wilful misconduct of Veracyte or its Affiliates. 
For the avoidance of doubt, Genzyme will not indemnify Veracyte and its
Affiliates for any Liabilities resulting from an actual or alleged infringement
of a patent, trademark or other Intellectual Property Right of a third party
related to making, using or processing the Test.

 

10.2.2              Veracyte shall promptly notify Genzyme of any liability in
respect of which  Veracyte intends to claim such indemnification, and Genzyme
shall assume and have exclusive control over the defense thereof with counsel
selected by Genzyme; provided, however, that Veracyte shall have the right to
fully participate in any such action or proceeding and to retain its own
counsel, at its own expense, if representation of Veracyte by the counsel
retained by Genzyme would be inappropriate under applicable standards of
professional conduct due to actual or potential differing interests between
Veracyte and Genzyme or any other party represented by such counsel in such
proceedings.  The failure to deliver

 

35

--------------------------------------------------------------------------------


 

notice to Genzyme within a reasonable time after the commencement of such action
shall relieve Genzyme of its indemnification obligations hereunder only to the
extent such failure is prejudicial to Genzyme’s ability to defend such action.

 

10.3                        Limitation of Liability.

 

10.3.1              Neither party shall be liable to the other party for any
special, incidental, indirect or consequential damages including, but not
limited to, loss of profit, loss of savings, loss of business, loss or
contracts, whether arising from negligence, breach of contract or in any other
way.

 

10.3.2              The limitations set forth in Section 10.3.1 shall not apply
with respect to the liability of either party for death, material personal
injury or property damage, which has been determined by a court of final
adjudication to have been proximately caused by the gross negligence or wilful
misconduct of such party or its Affiliates.

 

10.4                        Insurance.

 

10.4.1              Each party possesses and will maintain commercially
reasonable amounts of insurance from a reputable insurance carrier (or by means
of self-insurance) sufficient to cover its risks under this Agreement.

 

10.4.2              For the avoidance of doubt, Veracyte is required to maintain
an active insurance policy covering general commercial liability, contractual
liability, personal and advertising injury, errors and omissions, and product
liability claims, with limits of not less than $10,000,000 (ten million dollars)
per occurrence and $10,000,000 (ten million dollars) aggregate.  Veracyte shall
name Genzyme as an “additional insured” and provide Genzyme with a certificate
of insurance promptly upon Genzyme’s request.

 

10.4.3              For the avoidance of doubt, Genzyme is required to maintain
an active insurance policy covering general commercial liability, contractual
liability, personal and advertising injury, errors and omissions, and product
liability claims, with limits of not less than $10,000,000 (ten million dollars)
per occurrence and $10,000,000 (ten million dollars) aggregate.  Genzyme shall
name Veracyte as an “additional insured” and provide Veracyte with a certificate
of insurance promptly upon Veracyte’s request.

 

SECTION 11 - TERM AND TERMINATION

 

11.1                        Term.  This Agreement shall commence on the Original
Effective Date and shall continue in force for a period of fifteen (15) years
(the “Initial Term”).  Upon expiry of the Initial Term, this Agreement shall
terminate without any notice of termination being required, unless the parties
agree in writing to extend the Agreement for an additional period to be agreed
upon in writing by the parties (the “Extended Term”).

 

36

--------------------------------------------------------------------------------


 

11.2                        Termination for Cause.

 

11.2.1              Without prejudice to the rights and remedies of Veracyte and
Genzyme under this Agreement, either party may terminate this Agreement
immediately by written notice to the other party if the other party either
commits a breach of this Agreement or otherwise defaults in the performance of
any of its duties or obligations under this Agreement and such breach is not
caused by a force majeure (as described in Section 12.3) and (i) such breach or
default is material and curing such breach or default is temporarily or
permanently impossible, or (ii) in all other cases if the breach is not remedied
within thirty (30) days after receipt of written notice of termination pursuant
to this Section 11.2.1.

 

11.2.2              Veracyte may terminate this Agreement immediately by written
notice to Genzyme if (a) Genzyme fails to satisfy the Minimum Call Requirement
for a calendar quarter to a substantial degree (as defined in Section 3.1.1) 
and does not cure such failure (as defined in Section 3.1.1) within the cure
period specified in Section 3.1.1,  or (b) Genzyme fails to cure a Sales Force
Maintenance Default within the cure period specified in Section 3.3, or
(c) Genzyme fails to satisfy the Minimum Talks Requirement for a calendar
quarter to a substantial degree (as defined in Section 3.6.3)  and does not cure
such failure (as defined in Section 3.6.3) within the cure period specified in
Section 3.6.3.  Such termination will be Veracyte’s sole and exclusive remedy
for any failure by Genzyme to satisfy the Minimum Call Requirement or Minimum
Talks Requirement or for any Sales Force Maintenance Default.

 

11.3                        Termination for Insolvency.  Either party may
terminate this Agreement effective immediately by written notice to the other
party if the other party:

 

(a)                                 becomes insolvent, or has filed a request to
be declared insolvent, or has been granted moratorium on payment;

 

(b)                                 makes an assignment for the benefit of
creditors;

 

(c)                                  ceases to do business;

 

(d)                                 commences any dissolution, liquidation or
winding up; or

 

(e)                                  has a receiver, trustee administrator or
examiner or liquidator appointed over all or a substantial part of its assets.

 

11.4                        Termination Upon Change of Control.  Either party
will have the right to immediately terminate this Agreement by written notice to
the other party in the event of a Change of Control of the other party.  A party
shall provide notice to the other party not less than sixty (60) days prior to
its proposed Change of Control, provided, however, that if the party undergoing
the Change of Control is advised by its legal counsel that it is precluded from
providing the other party with this prior notice under applicable laws or
regulations, then the party undergoing the Change of Control shall deliver such

 

37

--------------------------------------------------------------------------------


 

notice immediately after consummation of the Change of Control.  The above
notice shall contain the following information regarding the person or entity
that will assume control:

 

(a)                                 the name and legal composition of the person
or entity;

 

(b)                                 financial information regarding such person
or entity; and

 

(c)                                  a general description of the transfer
transaction.

 

In addition, the party that is subject to the Change of Control shall provide
the other party with such other information as may be reasonably requested by
that party after the receipt of such notice.

 

11.5                        Termination for Convenience.  Either party will have
the right to terminate this Agreement without cause effective any time after
June 30, 2016 by giving the other party six (6) months prior written notice. 
For the purposes of clarity, it is the understanding of the parties that during
the notice period described above, the rights and obligations of the parties
shall continue in full force and effect until the applicable date of termination
of the Agreement and that no termination fee shall be required to be paid under
the termination described above.

 

11.6                        Termination by Genzyme for Regulatory Action.

 

11.6.1              Within sixty (60) days following the occurrence of a
Regulatory Event, Genzyme may provide Veracyte with written notice of such
Regulatory Event (a “RE Notice”).  Such RE Notice shall provide details
regarding the event that constitutes a Regulatory Event, the date of such
occurrence and the basis for why any Regulatory Event could constitute a
Qualified Regulatory Event.  Upon the receipt of a RE Notice, Veracyte will have
six (6) months to work in good faith to resolve, cure, or abate such Regulatory
Event to the reasonable satisfaction of Genzyme.  If Veracyte is unable to
resolve, cure or abate such Regulatory Event during such six (6) month period
and such Regulatory Event constitutes a Qualified Regulatory Event, then Genzyme
will have the right, no later than eight (8) months following the occurrence of
such a Qualified Regulatory Event, to terminate any further rights and
obligations under this Agreement, with thirty (30) days prior written notice to
Veracyte (a “Regulatory Termination”).

 

11.6.2              For the purposes of clarity, it is the understanding of the
parties that during any notice period described above prior to the effective
date of a Regulatory Termination, the rights and obligations of the parties
shall continue in full force and effect until the applicable date of
termination.

 

11.6.3              If Genzyme elects to exercise such Regulatory Termination,
no further Promotion Fees will be payable for Net Revenues achieved in the
Territory after the effective date of the Regulatory Termination.

 

38

--------------------------------------------------------------------------------


 

11.6.4              For purposes of this Section 11.6:

 

(a)                                 “Regulatory Event” shall mean the occurrence
of any of the following: any Regulatory Authority in the Territory pursuing an
enforcement action (i) against Veracyte or its Affiliates (to the extent that
such Affiliates are offering the Test pursuant this Agreement in the Territory)
that impacts the ability to commercialize the Test or (ii) directly related to
the Test; or any Regulatory Authority in the Territory issuing a warning letter
against (i) Veracyte or its Affiliates (to the extent that such Affiliates are
providing services to Genzyme pursuant to this Agreement in the Territory) that
impacts the ability to commercialize the Test or (ii) directly related to the
Test; and

 

(b)                                 “Qualified Regulatory Event” shall mean a
Regulatory Event that both (a) materially and adversely affects the ability of
the parties to commercialize the Test in the Territory where the Regulatory
Event occurs, and (b) leads to the actual average monthly volume of FNAs
received by Veracyte for the Test in the Territory during the six (6) months
following the date of the occurrence of the Regulatory Event being at least
fifty percent (50%) less than the average monthly volume for the six (6) months
prior to such date.

 

11.7                        Effects of Expiration or Termination.

 

11.7.1              Notwithstanding anything to the contrary in this or any
other agreement between the parties, all rights and obligations of the parties
set forth herein that expressly or by their nature survive expiration or
termination of this Agreement (including without limitation Sections 1, 3.5,
3.7.2(b) (last sentence), 3.8, 6.2, 6.3, 7, 9.7, 10, 11.7 and 12) shall continue
in full force and effect subsequent to and notwithstanding the expiration or
termination of this Agreement until they are satisfied or by their nature
expired and shall bind the parties and their legal representatives, successors,
and permitted assigns.

 

11.7.2              Expiration or termination of this Agreement for any reason
shall be without prejudice to the rights and remedies of either party with
respect to any antecedent breach of any of the provisions of this Agreement.

 

11.7.3              Upon termination of this Agreement, Genzyme shall cooperate
in good faith with Veracyte or its designee in transitioning all customer
support, promotional and other activities and responsibilities for the Test in
the Territory, as set forth hereunder, to Veracyte or its designee as requested
by Veracyte.  The parties agree to cause such transition to occur as quickly as
practicable after the effective date of such termination.  After expiration or
termination of this Agreement, Veracyte shall retain the right to use any
training materials and Ad/Prom Materials related to the Test developed during
the Term; provided, however, that Veracyte shall have no further right to use
Genzyme’s name or Trademarks.

 

39

--------------------------------------------------------------------------------


 

11.8                        Dispute Resolution.  In the event of any dispute
arising between the parties relating to, arising out of, or in any way connected
with this Agreement or any term or condition hereof, or the performance by
either party of its obligations hereunder, such dispute shall be referred to the
Steering Committee and the parties shall follow the dispute resolution
procedures set forth in Section 1.1 hereof.

 

SECTION 12 - MISCELLANEOUS PROVISIONS

 

12.1                        Independent Status of the Parties.  Veracyte and
Genzyme are independent entities each acting in its own name of for its own
account.  Without explicit prior written authorization, neither party shall have
the authority to bind, commit or incur any liability on behalf of the other
party or to otherwise act in any way as an agency, representative or partner of
the other party.

 

12.2                        Assignment.  This Agreement shall not be assigned or
otherwise transferred by either party without the prior written consent of the
other party, provided, however, that either party may assign this Agreement to
any of its Affiliates or to a successor to the portion of its business related
to this Agreement (whether by merger, a sale or transfer of all or substantially
all of its assets relating to this Agreement, a sale of its capital stock, or
otherwise), including, in the case of Genzyme, the transfer to an Affiliate of
the entire sales and marketing organization used to promote, market and detail
Thyrogen.  Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 

12.3                        Force Majeure.  The performance of either party
under this Agreement may be suspended to the extent and for the period of time
that such party is prevented or delayed from fulfilling its obligations due to
causes beyond its reasonable control (including, without limitation, acts of
God, acts of civil or military authority including governmental priorities,
strikes or other labour disturbances, fires, floods, epidemics, wars, terrorism,
or riots); provided, however, that the non-performing party uses Commercially
Reasonable Efforts to avoid or remove such causes of non-performance and
continues performance hereunder with reasonable dispatch as soon as such causes
are removed.  After thirty (30) consecutive calendar days of suspension on the
part of one party, the other party may, at its sole discretion, terminate this
Agreement without further liability.

 

12.4                        Severability.  To the extent any clause, term or
provision of this Agreement shall be judged to be invalid or unenforceable for
any reason whatsoever, such invalidity or unenforceability shall not affect the
validity or enforceability of the balance of such clause, term or provision or
any other clause, term or provision hereof.  The remaining provisions of this
Agreement will remain binding and enforceable, and shall be interpreted so as
best to reasonably effect the intent of the parties.  The parties further agree
that any such invalid or unenforceable provisions will be deemed replaced with
valid and enforceable provisions that achieve, to the extent possible, the
business purposes and intent of such invalid and unenforceable provisions.

 

40

--------------------------------------------------------------------------------


 

12.5                        Governing Law and Jurisdiction.  This Agreement
shall be governed by and construed in accordance with the laws of the state of
New York, including all matters of construction, validity, performance and
enforcement.

 

12.6                        Relationship of Parties.  The parties hereto are
acting and performing as independent contractors, and nothing in this Agreement
creates the relationship of partnership, joint venture, sales agency or
principal and agent.  Neither party is the agent of the other, and neither party
may hold itself out as such to any other person.  All financial obligations
associated with each party’s business shall be the sole responsibility of such
party.

 

12.7                        Public Announcements.  The form and content of any
public announcement to be made by one party regarding the execution or existence
of this Agreement, or the subject matter contained herein, shall be subject to
the prior written consent of the other party (which consent shall not be
unreasonably withheld, delayed or conditioned), except as may be required by
applicable law (including, without limitation, disclosure requirements of the
SEC, NYSE, or any other stock exchange or NASDAQ), in which case the party
making the disclosure shall give the other party reasonable advance notice and
review of any such disclosure.  Following the dissemination of such initial
public announcement, neither party (nor any of their Affiliates) shall issue any
press release or make any public announcement with respect to this Agreement and
the transactions contemplated hereby without prior consultation with the other
party, except as may be required by applicable law upon the advice of counsel. 
Each party shall provide the other party with a reasonable opportunity to review
the release or other public announcement prior to disclosure.  Notwithstanding
the foregoing, each the parties may each disclose to third parties the
information contained in any press release that was previously approved by both
of the parties without the need for further approval by the other party.

 

12.8                        No Implied Licenses.  Each of the parties hereby
acknowledges and agrees that, except as otherwise explicitly provided in this
Agreement, it does not have, assert or acquire any right, title or interest in
or to any Intellectual Property Rights or other proprietary rights of the other
party or its Affiliates by entering into this Agreement.

 

12.9                        Notices.  All notices hereunder shall be delivered
as follows: (a) personally; (b) by facsimile and confirmed by either first class
mail (postage prepaid) or overnight courier service; (c) by registered or
certified mail (postage prepaid); or (d) by overnight courier service, to the
following addresses of the respective parties:

 

41

--------------------------------------------------------------------------------


 

If to Genzyme:

 

Genzyme Corporation

500 Kendall Street

Cambridge, MA 02142

Attention:  General Manager, Endocrine Business

Facsimile:  (617) 761-8667

With a copy to:

 

Genzyme Corporation

500 Kendall Street

Cambridge, MA 02142

Attention:  General Counsel

Facsimile:  (617) 252-7553

 

If to Veracyte:

 

Veracyte, Inc.

7000 Shoreline Court, Suite 250

South San Francisco, CA 94080

Attention: Chief Executive Officer

Facsimile:  (650) 243-6301

With copy to:

 

Veracyte, Inc.

7000 Shoreline Court, Suite 250

South San Francisco, CA 94080

Attention: General Counsel

Facsimile:  (650) 243-6301

 

Notices shall be effective upon receipt if personally delivered or delivered by
facsimile and confirmed by first class mail, on the third business day following
the date of registered or certified mailing, or on the first business day
following the date of delivery to the overnight courier.  A party may change its
address listed above by written notice to the other party.

 

12.10                 Exchange Controls.  All payments due hereunder shall be
paid in United States dollars.  If at any time legal restrictions prevent the
prompt remittance of part or all payments, payment shall be made through such
lawful means or methods as the parties may determine in good faith.

 

12.11                 Entire Agreement.  Upon the Amendment Effective Date, the
Prior Agreement shall be deemed amended and restated to read in its entirety as
set forth in this Agreement.  This Agreement, together with the Exhibits hereto,
contains the entire understanding of the parties with respect to the subject
matter hereof.  All express or implied agreements and understandings, either
oral or written, heretofore made are expressly merged in and made a part of this
Agreement, including without limitation the Letter of Intent (including without
limitation Exhibit A thereto) dated January 7, 2011 and the amendment thereto
dated April 20, 2011, the Confidential Disclosure Agreement dated November 16,
2009,  the Non-Solicitation Agreement dated January 7, 2011 and the Letter of
Agreement (including without limitation Exhibit A thereto) dated August 12, 2014
but excluding the Joint Defense Agreement dated as of January 28, 2011, which
shall continue in full force and effect in accordance with its terms.  This
Agreement may be amended, or any term hereof modified, only by a written
instrument duly executed by both parties hereto.  Each of the parties hereby
acknowledges that this Agreement is the result of mutual negotiation and
therefore any ambiguity in their respective terms shall not be construed against
the drafting party.

 

42

--------------------------------------------------------------------------------


 

12.12                 Headings.  The captions to the several Sections hereof are
not a part of this Agreement, but are merely guides or labels to assist in
locating and reading the several Sections hereof.

 

12.13                 Waiver.  Except as expressly provided herein, the waiver
by either party hereto of any right hereunder or of any failure to perform or
any breach by the other party shall not be deemed a waiver of any other right
hereunder or of any other failure to perform or breach by said other party,
whether of a similar nature or otherwise, nor shall any singular or partial
exercise of such right preclude any further exercise thereof or the exercise of
any other such right.

 

12.14                 Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Signature pages may be
exchanged by facsimile.

 

[Signature page to follow]

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Veracyte and Genzyme have each caused this Agreement to be
executed by their respective duly authorized officers.

 

VERACYTE, INC.

 

GENZYME CORPORATION

 

 

 

 

 

 

/s/ Bonnie Anderson

 

/s/ David P. Meeker

Bonnie Anderson

 

David Meeker

Chief Executive Officer

 

Chief Executive Officer

Date: Nov 7, 2014

 

Date: Nov. 6, 2014

 

[SIGNATURE PAGE TO AMENDED AND RESTATED U.S. CO-PROMOTION AGREEMENT]

 

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

EXHIBIT A

 

Veracyte Patents & Patent Applications (U.S.)

 

Application
Number

 

Application
Date

 

Patent or
Publication
Number

 

Issue or
Publication
Date

 

Title

61/199,585

 

11/17/2008

 

Not Yet Available

 

Not Yet Available

 

Methods and Compositions of Molecular Profiling for Diagnosis of Cancer

61/270,812

 

7/13/2009

 

Not Yet Available

 

Not Yet Available

 

Methods and Compositions of Molecular Profiling for Diagnosis of Cancer

12/592,065

 

11/17/2009

 

8,541,170

 

9/24/2013

 

Methods and Compositions of Molecular Profiling for Disease Diagnostics

13/589,022

 

8/17/2012

 

2013-0225662

 

8/29/2013

 

Methods and Compositions of Molecular Profiling for Disease Diagnostics

***

 

***

 

Not Yet Available

 

Not Yet Available

 

***

***

 

***

 

Not Yet Available

 

Not Yet Available

 

***

***

 

***

 

Not Yet Available

 

Not Yet Available

 

***

61/176,471

 

5/7/2009

 

Not Yet Available

 

Not Yet Available

 

Methods and Compositions for Diagnosis of Thyroid Conditions

14/153,219

 

1/13/2014

 

2014-0228237

 

8/14/2014

 

methods and Compositions for Diagnosis of Thyroid Conditions

13/318,751

 

5/10/2012

 

8,669,057

 

3/11/2014

 

methods and Compositions for Diagnosis of Thyroid Conditions

61/333,717

 

5/11/2010

 

Not Yet Available

 

Not Yet Available

 

Molecular Classification of Thyroid Nodules Using High-Dimensionality Genomic
Data

***

 

***

 

Not Yet Available

 

Not Yet Available

 

***

61/389,810

 

10/5/2010

 

Not Yet Available

 

Not Yet Available

 

Methods and Compositions for Diagnosing Conditions

13/105,756

 

5/11/2011

 

11-0312520

 

12/22/2011

 

Methods and Compositions for Diagnosing Conditions

61/568,870

 

12/9/2011

 

Not Yet Available

 

Not Yet Available

 

Methods and Compositions for Classification of Samples

***

 

***

 

Not Yet Available

 

Not Yet Available

 

***

13/708,439

 

12/7/2012

 

2013-0231258

 

9/5/2013

 

Methods and Compositions for Classification of Samples

***

 

***

 

Not Yet Available

 

Not Yet Available

 

***

13/710,134

 

12/10/2012

 

2013-0150257

 

6/13/2013

 

Methods and Compositions for Sample Identification

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Trademarks

 

“Veracyte” and “Afirma” are registered Trademarks of Veracyte.

 

“Genzyme” and “Thyrogen” are registered Trademarks of Genzyme.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Customer Support

 

1.              In the Territory, Veracyte will provide reasonable first level
customer support to end users for the Test.

 

2.              In the Territory, Veracyte will provide a dedicated phone line
for end users to call.  Opening hours of the hot line will be adapted for local
needs.  Call hours will be mutually determined.

 

Item

 

Description

Coverage Time

 

International : 8:00 AM to 5:00 PM (GMT+02:00) Mon- Thu office hours.

 

 

 

Service Language

 

English

 

 

 

Recall time in during coverage time

 

Within 3 hours

 

 

 

Initial Response time

 

Within 24 hours

 

 

 

Number of incidents

 

Unlimited

 

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

EXHIBIT D

 

Territory Sales Force FTEs as of the Amendment Effective Date

 

FTEs in Genzyme’s Territory Sales Force as of the Amendment Effective Date:  ***
FTEs

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Pharmacovigilance

 

SECTION 1 - DEFINITIONS

 

1.1                               “Adverse Event” shall mean any untoward
medical occurrence in a patient or clinical investigation subject using a
Subject Product, whether or not related to the Subject Product.

 

1.2                               “Safety Information” shall mean all
information on the Subject Products relating to known or potential risks to
humans obtained or otherwise received from any source. This includes but is not
limited to:

 

(a)                                 any reported deaths of patients, Adverse
Events and incidents (see definitions below), irrespective of any suspected
causal relationship to the Subject Product;

 

(b)                                 any information (regardless of the fact
whether it is associated or not with an Adverse Event) regarding Misuse, Abuse,
medication errors, Overdose, lack of efficacy, Off-Label Use, potential
transmission of infectious agent via the Subject Product and Occupational
Exposure;

 

(i)                                     “Overdose” shall mean the administration
of a quantity of a medicinal product given per administration or cumulatively,
which is above the maximum recommended dose according to the authorized product
information.

 

(ii)                                  “Off-Label Use” shall mean situations
where the medicinal product is intentionally used for a medical purpose not in
accordance with the authorized product information.

 

(iii)                               “Misuse” shall mean situations where the
medicinal product is intentionally and inappropriately used not in accordance
with the authorized product information.

 

(iv)                              “Abuse” shall mean the persistent or sporadic,
intentional excessive use of a medicinal product, which is accompanied by
harmful physical or psychological effects.

 

(v)                                 “Occupational Exposure” shall mean the
exposure to a medicinal product, as a result of one’s professional or
non-professional occupation.

 

(c)                                  any exposure of pregnancy to the Subject
Product via the mother, father or both;

 

--------------------------------------------------------------------------------


 

(d)                                 any information related to studies initiated
by independent investigators (“IST”), e.g. also inclusive of awareness of:

 

(i)                                     study protocol amendments for safety
reasons or any other safety information related to IST;

 

(ii)                                  other changes to the conduct of the study,
its procedures or study documents for safety reasons; or

 

(iii)                               results of assessment of partial or complete
safety data or benefit-risk assessments or medical opinions related to an IST
regardless by whom (external to Genzyme) these assessments were performed or
medical opinions were given; and

 

(e)                                  any safety information associated with a
suspected or confirmed counterfeit medical product.

 

SECTION 2 — TRANSMISSION OF SAFETY INFORMATION AND FOLLOW-UP

 

2.1                               Veracyte shall transmit Safety Information in
or coming into its possession or control to Genzyme within twenty-four (24)
hours after receiving such information by using 1) e-mail or 2) phone. Veracyte
shall provide the following information: patient identifiers, reporter name
and contact information, the suspect product (drug, dose, route, date of
administration), and information regarding the Adverse Event to Genzyme by
email, or by phone, in any of the following forms: (i) CIOMS I, (ii) Med Watch,
(iii) AE reporting form (electronic or hardcopy) or (iv) any other form
specifically agreed to between Veracyte and Genzyme in writing. Such
communications should be directed from the relevant Veracyte contact person
indicated below, by specifying date of receipt and contact details from the
complainant (to allow Genzyme to follow up), to:

 

Email: USPVmailbox@sanofi.com

Phone: 800-745-4447, option #2

 

Veracyte Contact Person:

Michaela Hart

Michaela@veracyte.com

650.243.6330

 

2.2                               Veracyte will provide monthly listings of any
Safety Information received during the month from all sources and countries for
reconciliation purposes.  The reconciliation report will include both initial
and follow-up Safety Information and will include Veracyte’s report identifiers.
The reconciliation report format will be agreed by Genzyme. The report will
include information which meets the criteria for Safety Information as defined
above in Section 1.

 

--------------------------------------------------------------------------------


 

2.3                               Genzyme, as the holder of the Marketing
Authorization(s) for the Subject Product(s), shall be responsible for the
investigation and follow-up of Individual Case Safety Reports (“ICSRs”), for
submitting expedited and periodic safety reports to Regulatory Authorities in
accordance with applicable laws, and for responding to all local Regulatory
Authority’s queries.

 

SECTION 3 -  RECORDS

 

3.1                               VERACYTE shall establish and maintain:

 

(a)                                 adequate policies and Standard Operating
Procedures to ascertain compliance with the obligations towards the transmission
of Safety Information as stipulated under Section 2 above. Veracyte will
disclose any of such policies and/or Standard Operating Procedures to Genzyme
when requested; and

 

(b)                                 job descriptions and training records for
personnel having responsibilities in respect of the handling of Safety
Information for the Subject Products.

 

3.2                               Veracyte shall make the records as described
above in Section 3.1 available to Genzyme and to any third party designated by
Genzyme, and shall provide copies of these records to Genzyme and/or any third
party designated by it, within three (3) business days of receiving a request
for such records.

 

3.3                               Genzyme shall maintain the records as
described above in Section 3.1 for a period of at least three (3) years after
the expiration or termination of the Agreement, or such longer period as may be
required by law.

 

SECTION 4 — TRAINING

 

4.1                               Veracyte shall ensure training to its
personnel involved in the handling of Safety Information within a reasonable
period following the Effective Date, to ensure compliance with the procedures
contained in this Exhibit E.  Veracyte agrees to ensure that all relevant
members of their staff are adequately kept informed on the processes for the
handling of Safety Information, as defined in this Exhibit E and in any
subsequent amendment thereto.

 

SECTION 5 — AUDIT

 

5.1                               Genzyme, or an Affiliate on its behalf, has
the right to audit Veracyte’s pharmacovigilance records to confirm compliance
with the relevant provisions hereof and of applicable law.  Such audit may be
either a documentary audit or otherwise, and will be performed at reasonable
times and places, upon reasonable notice, and at Genzyme’s sole expense, either
with Genzyme or an Affiliate’s internal auditors or other individuals or a third
party qualified by experience; provided that any third party is reasonably
acceptable to vendor.  Veracyte agrees to provide Genzyme, or an

 

--------------------------------------------------------------------------------


 

Affiliate on its behalf, with access to relevant systems, documentation and
individuals for purposes of conducting the audit.

 

--------------------------------------------------------------------------------